EXECUTION COPY



--------------------------------------------------------------------------------

 
INVESTMENT AGREEMENT
 
by and among
 
RADIANT LOGISTICS, INC.,
 
RADIANT GLOBAL LOGISTICS, INC.,
 
RADIANT LOGISTICS PARTNERS, LLC,
 
RADIANT CUSTOMS SERVICES, INC.,
 
RADIANT TRANSPORTATION SERVICES, INC.
 
ADCOM EXPRESS, INC.,
 
DBA DISTRIBUTION SERVICES, INC.,
 
CALTIUS PARTNERS IV, LP,
 
and
 
CALTIUS PARTNERS EXECUTIVE IV, LP
 
December 1, 2011
 

--------------------------------------------------------------------------------

 
up to $10,000,000 Senior Subordinated Notes
due December 1, 2016
 
Up to 600,000 shares of Common Stock of Radiant Logistics, Inc.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
   
ARTICLE I. - DEFINITIONS
1
     
SECTION 1.1
Defined Terms
1
SECTION 1.2
Terms Generally
17
   
ARTICLE II. - THE INVESTMENT
17
     
SECTION 2.1
Funding
17
SECTION 2.2
Senior Debt
17
SECTION 2.3
Repayment of the Notes
17
SECTION 2.4
Interest on the Notes
17
SECTION 2.5
Default Interest
17
SECTION 2.6
Optional Prepayment
18
SECTION 2.7
Payments
19
SECTION 2.8
Taxes
19
SECTION 2.9
Warrants
21
SECTION 2.10
Original Issue Discount; Warrant Allocation
21
SECTION 2.11
Use of Proceeds
22
   
ARTICLE III. - CONDITIONS
22
     
SECTION 3.1
Conditions to Closing
22
   
ARTICLE IV. - REPRESENTATIONS AND WARRANTIES
24
     
SECTION 4.1
Organization
25
SECTION 4.2
Authorization
25
SECTION 4.3
Enforceability
25
SECTION 4.4
Governmental Approvals
25
SECTION 4.5
Business
26
SECTION 4.6
Financial Condition
26
SECTION 4.7
Indebtedness
26
SECTION 4.8
Acquisition
26
SECTION 4.9
Ownership and Control
26
SECTION 4.10
No Material Adverse Change
27
SECTION 4.11
Title to Properties; Possession Under Leases
27
SECTION 4.12
Litigation; Compliance with Laws
27
SECTION 4.13
Contracts, Etc.
28
SECTION 4.14
No Side Agreements; Transactions with Related Persons
28
SECTION 4.15
Investment Company Act; Public Utility Holding Company Act
28
SECTION 4.16
Insurance
28
SECTION 4.17
Tax Returns
28
SECTION 4.18
No Untrue Statements or Material Omissions
29
SECTION 4.19
Employee Benefit Matters
29
SECTION 4.20
Environmental Matters
31
SECTION 4.21
Labor Matters
32
SECTION 4.22
Employees
32
SECTION 4.23
Solvency
32
SECTION 4.24
Licenses
32
SECTION 4.25
Broker’s Fees; Transaction Fees
32
SECTION 4.26
Intellectual Property
32
SECTION 4.27
Foreign Assets Control Regulations and Anti-Money Laundering
33
   
ARTICLE V. - AFFIRMATIVE COVENANTS
33
     
SECTION 5.1
Existence; Business and Properties
33


 
i

--------------------------------------------------------------------------------

 


SECTION 5.2
Insurance
34
SECTION 5.3
Obligations and Taxes
34
SECTION 5.4
Financial Statements; Reports, etc.
34
SECTION 5.5
Litigation and Other Notices
36
SECTION 5.6
Maintaining Records; Access to Properties and Inspections
37
SECTION 5.7
Compliance with Laws
38
SECTION 5.8
Environmental Matters
38
SECTION 5.9
Further Assurances
38
SECTION 5.10
Maintenance of Office or Agency
38
SECTION 5.11
Financial Ratios and Covenants
39
SECTION 5.12
Observation Rights
39
SECTION 5.13
Consultation
40
SECTION 5.14
Operating Company Status
41
SECTION 5.15
Use of Proceeds
41
   
ARTICLE VI. - NEGATIVE COVENANTS
41
     
SECTION 6.1
Indebtedness
41
SECTION 6.2
Liens
43
SECTION 6.3
Sale and Lease-Back Transactions
44
SECTION 6.4
Investments
44
SECTION 6.5
Mergers, Consolidations, Sales of Assets
45
SECTION 6.6
Dividends and Distributions
46
SECTION 6.7
Transactions with Related Persons
47
SECTION 6.8
Business of Credit Parties and Subsidiaries
47
SECTION 6.9
Investment Company Act
48
SECTION 6.10
Acquisitions
48
SECTION 6.11
Prepayments
49
SECTION 6.12
Additional Negative Pledges.
49
SECTION 6.13
Accounting Changes
49
SECTION 6.14
Stay, Extension and Usury Laws
49
SECTION 6.15
Limitation on Foreign Operations and Joint Ventures.
50
SECTION 6.16
Compliance with ERISA
50
SECTION 6.17
OFAC
50
SECTION 6.18
Inconsistent Agreements; Charter Amendments; Amendments to Agreement
50
SECTION 6.19
Inactive Subsidiaries
51
   
ARTICLE VII. - EVENTS OF DEFAULT AND REMEDIES
51
     
SECTION 7.1
Events of Default
51
SECTION 7.2
Waivers
53
SECTION 7.3
Enforcement Actions
53
SECTION 7.4
Costs
54
SECTION 7.5
Set-off
54
SECTION 7.6
Remedies Non-Exclusive
54
   
ARTICLE VIII. – THE AGENT
54
     
SECTION 8.1
Appointment and Authorization
54
SECTION 8.2
Delegation of Duties
54
SECTION 8.3
Liability of the Agent
55
SECTION 8.4
Reliance by the Agent
55
SECTION 8.5
Notice of Default
55
SECTION 8.6
Credit Decision
56
SECTION 8.7
Indemnification
56
SECTION 8.8
Agent in Individual Capacity
57
SECTION 8.9
Successor Agent
57
   
ARTICLE IX. - MISCELLANEOUS
57
     
SECTION 9.1
Notices
57


 
ii

--------------------------------------------------------------------------------

 


SECTION 9.2
Survival of Agreement
58
SECTION 9.3
Binding Effect
58
SECTION 9.4
Successors and Assigns
58
SECTION 9.5
Expenses; Indemnity
58
SECTION 9.6
Waiver of Consequential and Punitive Damages
59
SECTION 9.7
Applicable Law
60
SECTION 9.8
Waivers; Amendments
60
SECTION 9.9
Interest Rate Limitation
60
SECTION 9.10
Entire Agreement
61
SECTION 9.11
Waiver of Jury Trial
61
SECTION 9.12
Severability
63
SECTION 9.13
Counterparts
63
SECTION 9.14
Headings
63
SECTION 9.15
Jurisdiction; Consent to Service of Process
63
SECTION 9.16
Consents and Approvals; Defaults
64
SECTION 9.17
Relationship of the Parties; Advice of Counsel
65
SECTION 9.18
Confidentiality
65
SECTION 9.19
Transfer of Notes
66
SECTION 9.20
Schedules
66



EXHIBITS AND SCHEDULES
   
EXHIBIT A
Form of Compliance Certificate
   
SCHEDULE 1.1(a)
Ownership by Crain
SCHEDULE 1.1(b)
EBITDA
SCHEDULE 4.4
Governmental Approvals
SCHEDULE 4.5
Subsidiaries
SCHEDULE 4.7
Indebtedness
SCHEDULE 4.9
Ownership and Control
SCHEDULE 4.10
Material Adverse Change
SCHEDULE 4.12
Litigation
SCHEDULE 4.13
Contracts
SCHEDULE 4.14
Transactions with Related Persons
SCHEDULE 4.19
Employee Benefit Matters
SCHEDULE 4.20
Environmental Matters
SCHEDULE 4.21
Labor Matters
SCHEDULE 4.22
Employees
SCHEDULE 4.25
Broker’s Fees; Transaction Fees
SCHEDULE 4.26
Intellectual Property
SCHEDULE 6.1(a)(xii)
Earn Out Obligations
SCHEDULE 6.2
Liens
SCHEDULE 6.4
Investments


 
iii

--------------------------------------------------------------------------------

 
 
INVESTMENT AGREEMENT
 
THIS INVESTMENT AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, and including all exhibits and schedules hereto,
this “Agreement”) is entered into as of December 1, 2011 by and among (i)
RADIANT LOGISTICS, INC., a Delaware corporation (the “Parent”), (ii) RADIANT
GLOBAL LOGISTICS, INC., a Washington corporation and formerly known as Airgroup
Corporation (“Radiant Global Logistics”), (iii) RADIANT LOGISTICS PARTNERS, LLC,
a Delaware limited liability company (“Radiant Logistics Partners”), (iv)
RADIANT CUSTOMS SERVICES, INC., a Washington corporation (“Radiant Customs
Services”), (v) RADIANT TRANSPORTATION SERVICES, INC., a Delaware corporation
and formerly known as Radiant Logistics Global Services, Inc. (“Radiant
Transportation Services”), (vi) ADCOM EXPRESS, INC., a Minnesota corporation
(“Adcom”), (vii) DBA DISTRIBUTION SERVICES, INC., a New Jersey corporation
(“DBA” and collectively with the Parent, Radiant Global Logistics, Radiant
Logistics Partners, Radiant Customs Services, Radiant Transportation Services
and Adcom, the “Borrowers”), (viii) CALTIUS PARTNERS IV, LP, a Delaware limited
partnership, on behalf of itself and as agent for the other Holders (“Partners”)
and (ix) CALTIUS PARTNERS EXECUTIVE IV, LP, a Delaware limited partnership
(“Executive” and together with Partners, “Caltius”).
 
RECITALS:
 
A.          The Borrowers have requested that Caltius invest the aggregate sum
of $10,000,000 in return for senior subordinated notes of the Borrowers, and
Caltius is willing to make such investment in the Borrowers on the terms and
conditions set forth herein; and
 
B.           As a condition to the investment provided for herein, the Parent
shall issue certain Equity Interests as described herein to Caltius.
 
C.           The parties hereto wish to set forth herein their understandings
and agreements pertaining to the transactions contemplated herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Caltius, the Borrowers
and their respective successors and assigns hereby agree as follows:
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.1 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 
 

--------------------------------------------------------------------------------

 
 
“Acquisition” means the consummation of the transactions contemplated by the
Acquisition Documents.
 
“Acquisition Documents” mean, collectively, the Asset Purchase Agreement dated
November 15, 2011 among Radiant Global Logistics, as buyer, Isla International,
Ltd., a Texas limited partnership, as seller, Jonathan Fuller and Isla GP, LLC,
the partners of Isla International, Ltd., and all other instruments and
documents executed and delivered in connection with the Acquisition.
 
“Affiliate” means, when used with respect to a specified Person, (a) another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified, (b)
another Person that directly or indirectly owns Equity Interests representing 5%
or more of the total voting power of the voting Equity Interests (on a Fully
Diluted basis) of such Person (whether or not currently exercisable), and (c)
any officer, director or management employee of a Person who would be an
Affiliate pursuant to clause (a) or (b) of this definition.  Notwithstanding any
provision to the contrary, no Holder nor any of its Affiliates shall be deemed
to be Affiliates of the Credit Parties solely by virtue of the transactions
contemplated in this Agreement.
 
“Agent” means Caltius Partners IV, LP, a Delaware limited partnership, in its
capacity as agent for the Holders hereunder, and any successor agent.
 
“Agreement” has the meaning specified in the introduction to this Agreement.
 
“Applicable Law” means any applicable Federal, state, foreign or local law,
ordinance, order, decree, regulation, rule or requirement of any Governmental
Authority.
 
“Asset Disposition” means any sale, lease (other than operating leases entered
into in the ordinary course of business), transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by a Person or any
of its Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”) of (a) any shares of Equity Interests of a
Subsidiary of such Person or Subsidiary, (b) all or substantially all of the
Property of any division or line of business of such Person or any of its
Subsidiaries, and (c) any other Property of such Person or its Subsidiaries
(provided, however, without duplication, none of the following shall be
considered an Asset Disposition: (i) a disposition by a Subsidiary of a Borrower
to such Borrower; (ii) a disposition by a Credit Party to another Credit Party;
(iii) the sale of inventory in the ordinary course of business; (iv) sales or
other dispositions of obsolete, uneconomical, negligible, worn-out or surplus
Property in the ordinary course of business on an arms-length basis (including
equipment and Intellectual Property) if the proceeds from such sale or
disposition are used to purchase fixed Property to be used in the Business or to
repay Senior Debt or the Obligations; and (v) dispositions of Property with a
fair market value of less than $250,000 in the aggregate during any fiscal year.
 
“Audited Financials” has the meaning specified in Section 4.6(a).
 
“Borrowers” has the meaning specified in the introduction to this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
“Business” means the (a) the business engaged in by the Borrowers as of the
Closing Date, and (b) such other lines of business as may be approved in writing
by the Holders, in each case together with business activities reasonably
incidental thereto, including those reasonably related to third party
transportation and logistics services.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Los Angeles, CA are authorized or required by Applicable Law to close.
 
“Caltius” has the meaning specified in the introduction to this Agreement.
 
“Capital Expenditures” means, for any period, the sum (without duplication) of
all expenditures (whether paid in cash or accrued as liabilities) during such
period that are or are required to be treated as capital expenditures under
GAAP.
 
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal Property, or a combination thereof, the obligations of the
lessee in respect of which are required to be capitalized on the balance sheet
of the lessee in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under all Capital Leases of such Person under GAAP,
and the amount of such obligations is the capitalized amount thereof determined
in accordance with GAAP.
 
“Cash Equivalents” means: (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition; (b) time deposits, certificates of deposit and banker’s acceptances
of any domestic commercial bank having capital and surplus in excess of
$500,000,000 having maturities of not more than six months from the date of
acquisition; (c) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clause (a) and entered into
with any bank meeting the qualifications specified in clause (b) above; (d)
commercial paper having, at the time of acquisition thereof, an investment grade
credit rating from Standard & Poor’s Ratings Services or Moody’s Investors
Service, Inc. and maturing within 90 days after the date of acquisition; and (e)
money market funds which invest at least 90% of their Property in the types of
securities or instruments described in clauses (a), (b), (c) and (d) above, in
each case, which can be liquidated without financial penalty.
 
“Certified Charter” has the meaning specified in Section 3.1(d)(iii).
 
“Change of Control” means one or more transactions resulting in: (a) any Person
or group (within the meaning of the Exchange Act) (other than Crain) owning,
directly or indirectly, beneficially or of record, shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent, (b) a change in the board of
directors of the Parent in which the individuals who constituted the board of
directors of the Parent as of the date hereof (together with any other director
whose election by the board of directors of the Parent or whose nomination for
election by the stockholders of the Parent was approved by a vote of at least
two-thirds of the directors then in office who either were directors as of the
date hereof or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
Parent then in office), (c) any Credit Party ceasing to own that percentage of
the issued and outstanding Equity Interests of any of its Subsidiaries owned as
of the date of this Agreement and (d) the sale, transfer or other disposition by
Crain or his Affiliates of more than 30% of the Equity Interests of the Parent
owned, directly or indirectly, beneficially or of record, by Crain or his
Affiliates as of the date hereof and set forth on Schedule 1.1(a) to any Person
(other than to a Permitted Transferee), excluding from such calculation,
however, sales, transfers or other dispositions by Crain of any Equity Interests
of the Parent that Crain acquires upon his exercise of the options issued to him
by the Parent on October 20, 2005.

 
3

--------------------------------------------------------------------------------

 
 
“Charges” has the meaning specified in Section 9.9.
 
“Closing” means the consummation of the transactions to occur on the Closing
Date hereunder.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended or otherwise modified from time to time.
 
“Common Stock” means the common stock of the Parent, par value $0.001 per share.
 
“Consolidated” means the consolidation in accordance with GAAP of the accounts
or other items as to which such term applies.
 
“Contingent Earn Out Obligations” means, with respect to any Person and as at
any date of determination thereof, all Earn Out Obligations, the amount of which
has not been finally determined.
 
“Contracts” has the meaning specified in Section 4.13.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Crain” means Bohn H. Crain, an individual.
 
“Credit Parties” means, collectively, the Borrowers; and “Credit Party” means
each of the Borrowers.
 
“DBA Acquisition Note” means the Promissory Note issued to EBCP I, LLC as agent
for the shareholders of DBA Distribution Services, Inc. in the original
principal amount of $4,800,000 dated April 6, 2011, as amended and restated by
the Amended and Restated Promissory Note dated as of July 1, 2011 in the
outstanding principal amount of $2,336,534 as of such date.
 
“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.
     
 
4

--------------------------------------------------------------------------------

 
  
“Default Interest” has the meaning specified in Section 2.3 of the Notes.
   
“Dollars” or “$” means lawful money of the United States of America.
 
“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is incorporated or otherwise organized under the laws
of a State of the United States of America or the District of Columbia.
 
“Earn Out Obligations” means, with respect to an acquisition, all obligations of
a Borrower to make earn out or other contingency payments (including purchase
price adjustments, non-competition and consulting agreements, or other indemnity
obligations) pursuant to the documentation relating to such acquisition that are
required to be recorded as a liability under GAAP.
 
“EBITDA” means, with respect to any Person and for any specified period, the
total of the following of such Person and its Subsidiaries for such period (in
each case determined in accordance with GAAP on a Consolidated basis and without
duplication): (a) Net Income for such period, plus (b) to the extent taken into
account in determining Net Income: (i) provision for taxes based on income or
profits; (ii) Interest Expense whether paid or accrued; (iii) depreciation and
amortization (including amortization of intangibles and other reductions in
goodwill but excluding deduction of prepaid cash expenses that were paid in a
prior period); (iv) any losses realized in connection with the sale or
disposition of Property (including dispositions pursuant to sale and leaseback
transactions) other than in the ordinary course of business or the disposition
of any securities or the extinguishment of any Indebtedness; (v) any
extraordinary, non-cash or non-recurring charges or expenses approved in writing
by the Holders (and excluding the related tax effects); (vi) Equity Credits; and
(vii) the following expenses associated with Permitted Acquisitions to the
extent approved in writing by the Holders: (A) transaction costs, which include
legal costs, due diligence costs and accounting costs, (B) severance costs,
which include medical, unemployment and other costs related to staff reductions,
(C) relocation costs and (D) restructuring costs, including lease obligations,
in response to FAS-141R minus (c) to the extent taken into account in
determining Net Income, (i) any income realized in connection with the sale or
disposition of Property (including dispositions pursuant to sale and leaseback
transactions) other than in the ordinary course of business or the disposition
of any securities or the extinguishment of any Indebtedness; and (ii) any
extraordinary, non-cash or non-recurring income that is in each case not
operating income (and excluding the related tax effects) provided, however, that
for purposes of determining compliance with Section 5.11 for each fiscal quarter
ending prior to the expiration of four fiscal quarters after the Closing Date,
EBITDA for each fiscal quarter ending prior to the Closing Date shall be shall
be deemed to be equal to the applicable amount set forth on Schedule
1.1(b).  For purposes of calculating EBITDA with respect to Section 5.11(a) for
any reference period: (A) acquisitions that have been made by such Person and
its Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the reference period shall be deemed to
have occurred on the first day of the reference period; provided, however, that
only the actual historical results of operations of the Persons so acquired,
without adjustment for pro forma expense savings or revenue increases (unless
otherwise approved in writing by the Holders), shall be used for such
calculation; and (B) the EBITDA of such Person and its Subsidiaries attributable
to discontinued operations, as determined in accordance with GAAP, and
operations or businesses disposed of prior to the end of such reference period,
shall be excluded.

 
5

--------------------------------------------------------------------------------

 
 
“Environmental Claim” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Material or arising from alleged injury or threat to health, safety or the
environment, including (a) by any Governmental Authority for enforcement,
compliance, cleanup, removal, response, remedial or other actions or other
damages and (b) by any Governmental Authority or other third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means all Applicable Laws, all contractual obligations and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including all those relating to
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, or clean-up of any Hazardous Material.
 
“Environmental Permit” means any permit, approval, identification number,
license, registration, certification or other authorization required under any
Environmental Law to operate the Business.
 
“Equity Credits” means the sum of expenses incurred in the ordinary course of
business paid through the issuance of Equity Interests in the Parent.
 
“Equity Interests” of any Person means any and all shares of capital stock,
ownership, membership or profit sharing interest (however designated),
participation or other equivalents (however designated) of capital stock of such
Person (if such Person is a corporation), any and all equivalent ownership
interests in such Person (if such Person is other than a corporation), any
securities convertible into or exchangeable for any of the foregoing and any and
all warrants, options or other rights to purchase any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any Person required at any relevant time to be
aggregated with the Borrowers or any of their respective Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA or as a single employer within the
meaning of Sections 414(b), (c), (m) or (o) of the Code.

 
6

--------------------------------------------------------------------------------

 
 
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:  (a) a Reportable Event with respect to a Plan or a
Multiemployer Plan; (b) a complete or partial withdrawal by any Borrower or any
ERISA Affiliate from a Multiemployer Plan that results in liability under
Section 4201 or 4204 of ERISA, or the receipt by any Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA; (c) the withdrawal of
any Borrower or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (d) the distribution by any Borrower or any
ERISA Affiliate under Section 4041 or 4041A of ERISA of a notice of intent to
terminate any Plan, receipt of notice of termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA or the taking of any action to terminate any
Plan; (e) the commencement of proceedings by the PBGC under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by any Borrower or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; (f) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against any Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which is not dismissed within 30 days; (g) the imposition
upon any Borrower or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any Property
of any Borrower or any ERISA Affiliate as a result of any alleged failure to
comply with the Code or ERISA in respect of any Plan; (h) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by any Borrower
or any Subsidiary; (i) a violation of the applicable requirements of Section 404
or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary of any Plan for which any Borrower or any ERISA Affiliate may
be directly or indirectly liable; (j) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if any Borrower or any ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections; (k) with respect
to a Title IV Plan an event described in Section 4062(e) of ERISA; or (l) the
making of any amendment to any Title IV Plan which could result in the
imposition of a lien or the posting of a bond or other security.
 
“Events of Default” has the meaning specified in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Executive” has the meaning specified in the introduction to this Agreement.
 
“Financial Officer” of any Person means the chief financial officer, treasurer
or principal accounting officer of such Person.
 
“Fixed Charges” means, with respect to any Person and for any specified period,
the sum of the following of such Person and its Subsidiaries for such period
(determined in accordance with GAAP on a Consolidated basis and without
duplication): (a) all scheduled principal payments with respect to Funded
Indebtedness (including all such payments with respect to Capital Lease
Obligations for such Person), plus (b) all cash payments in respect of Earn Out
Obligations, plus (c) Interest Expense paid or payable in cash.
 
“Fixed Charges Ratio” means, with respect to any Person and as at any date of
determination thereof, the ratio of: (a) EBITDA for the Measurement Period
ending on, or immediately prior to, such date of determination less the sum of
(i) Restricted Payments, (ii) Capital Expenditures (other than those financed
within 30 days after incurrence with long-term Indebtedness permitted hereby
(other than a revolving line of credit or similar facility)) net of (A) any net
sales proceeds received during such period by such Person or its Subsidiaries
from fixed Property sold by such Person or its Subsidiaries and (B) any casualty
insurance proceeds received during such period by such Person or its
Subsidiaries for casualties to fixed Property and applied to repair or
replacement thereof, and (iii) taxes paid in cash, to (b) Fixed Charges, in each
case during the Measurement Period.

 
7

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
 
“Fully Diluted” means, with respect to the calculation of the percentage of
Equity Interests of any Person as of any date of determination, the percentage
ownership determined based on the total number of outstanding Equity Interests
as of such date after giving effect to the total number of Equity Interests
issuable upon the exercise or conversion of all options, warrants or other
rights and securities convertible into or exchangeable therefor including
options or profits interests that are reserved for issuance to employees of such
Person or any of its Subsidiaries as of such date.
 
“Funded Indebtedness” means, with respect to any Person as of any date of
determination, the sum of the following of such Person and its Subsidiaries (in
each case determined in accordance with GAAP (but without reduction for original
issue discount or other items under GAAP that would reduce the aggregate
principal amount thereof below the face amount thereof) on a Consolidated basis
and without duplication): (a) all obligations for borrowed money; (b) all
obligations upon which interest charges are customarily paid or accrued; (c) all
obligations evidenced by bonds, Notes, notes or similar instruments; (d) all
obligations under conditional sale or other title retention agreements relating
to Property purchased by such Person; (e) all obligations issued or assumed as
the deferred and unpaid purchase price of Property or services (excluding (i)
trade accounts payable incurred in the ordinary course of business that are not
past due and which are classified as short term liabilities in accordance with
GAAP, (ii) all Contingent Earn Out Obligations and (iii) all Earn Out
Obligations to the extent payable with Equity Interests of the Parent); (f) all
obligations of others secured by (or having an existing right, contingent or
otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed; (g)
all Guarantee Obligations by such Person of Funded Indebtedness of others; (h)
all Capital Lease Obligations and (i) all obligations as an account party in
respect of letters of credit or similar facilities and bankers’ acceptances.
 
“Funded Leverage Ratio” means, as with respect to any Person and for any period
and at any date of determination thereof, the ratio of: (a) Funded Indebtedness
outstanding as at such date of determination; to (b) EBITDA for the Measurement
Period ending on, or most recently ended prior to, such date of determination.
 
“GAAP” means U.S. generally accepted accounting principles, consistently
applied, for the period or periods in question.
 
“Governmental Authority(ies)” means any international, Federal, state,
interstate, provincial, local, foreign court or governmental agency, authority,
instrumentality, agency, bureau, board, commission, department or regulatory
body.
 
“Guarantee Obligation” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person: (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or advance or supply funds for the
purchase of) any security for the payment of such Indebtedness; (b) to purchase
or lease Property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness; or (c) to maintain a
fixed or formula amount of working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided that the term
“Guarantee Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business.  The word “Guarantee” when used as a verb
shall have the correlative meaning.

 
8

--------------------------------------------------------------------------------

 
 
“Hazardous Material” means (a) any hydrocarbon gas, propane, petroleum,
petroleum product (including its by-product and breakdown product), radioactive
material, asbestos-containing material, polychlorinated biphenyl, lead paint,
mold or other microbial contamination and radon gas, (b) any other chemical,
material or substance designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant under any Environmental Law, and (c) any solid,
liquid or gas residue, waste, leachate or byproduct of any material identified
in clause (a) or (b) above.
 
“Holder” and “Holders” means Partners and Executive, and their respective
successors and assigns with respect to their interest in all or any part of any
of the Notes.
 
“Indebtedness” of any Person means, without duplication: (a) Funded
Indebtedness; (b)  all obligations outstanding under any synthetic leases,
off-balance sheet loan or similar off-balance sheet financing of such Person;
(c) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements; (d) all obligations of any partnership or joint
venture as to which such Person is or may become personally liable to the extent
such obligations are deemed to be liabilities under GAAP; (e) all Earn Out
Obligations and (f) any item (other than trade accounts payable incurred in the
ordinary course of business that are not more than 30 days past due and
liabilities on account of items prepaid in the ordinary course of business, in
each case which are classified as short term liabilities in accordance with
GAAP) that in accordance with GAAP should be classified upon the balance sheet
of such Person as liabilities.
 
“Indemnitee” has the meaning specified in Section 9.5(c).
 
“Information” has the meaning specified in Section 9.18.
 
“Intellectual Property” means, collectively, with respect to any Person, such
Person’s now owned and hereafter acquired intellectual Property, including the
following:  (a) all patents (including all rights corresponding thereto
throughout the world, and all improvements thereon); (b) all trademarks
(including service marks, trade names and trade secrets, and all goodwill
associated therewith); (c) all copyrights (including all renewals, extensions
and continuations thereof); (d) all applications for patents, trademarks or
copyrights and all applications otherwise relating in any way to the subject
matter of such patents, copyrights and trademarks; (e) all domain names; (f) all
reissues, continuations, continuations-in-part and divisions of the Property
described in the preceding clauses (a), (b), (c), (d) and (e), including any
claims by a Borrower or any of its Subsidiaries against third parties for
infringement thereof; and (g) all rights to sue for past, present and future
infringements or violations of any such patents, trademarks and copyrights.
 

 
9

--------------------------------------------------------------------------------

 
  
“Interest Expense” means, with respect to any Person and for any specified
period, the gross interest expense of such Person and its Subsidiaries
(including: (a) all interest paid, accrued or scheduled to be paid in respect of
any Funded Indebtedness; (b) amortization of debt issuance costs and original
issue discount; (c) all but the principal component of payments in respect of
conditional sale contracts, Capital Leases and other title retention agreements;
(d) commissions, discounts and other fees and charges with respect to letters of
credit and bankers’ acceptance financings; (e) net costs under interest rate
protection agreements; and (f) a proportionate amount of all non-contingent fees
and charges in respect of any Funded Indebtedness for such period, in each case
determined in accordance with GAAP on a Consolidated basis and without
duplication.
  
“Interest Rate” means the rate of interest as set forth in, and payable in
accordance with the terms of, the Notes.
 
“Investment” has the meaning specified in Section 7.4.
 
“Investment Documents” means, collectively, the Loan Documents, the Investor
Rights Agreement and all other instruments and documents executed and delivered
in connection with the Transaction.
 
“Investor Rights Agreement” means the Investor Rights Agreement dated as of the
date hereof, by and among the Parent, Caltius and certain other parties thereto,
as amended, restated, supplemented or otherwise modified from time to time.
 
“Licenses” means, collectively, all rights, licenses, permits and authorizations
now or hereafter issued by any Governmental Authority reasonably necessary in
connection with the operation or conduct of the Business.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to Real Property.
 
“Liquidity Event” means:  (a) the transfer of all or substantially all of the
Property of the Parent and its Subsidiaries taken as a whole or (b) a merger or
consolidation of any Credit Party, with another Person where such Credit Party
is not the surviving or successor entity.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the
Subordination Agreement and all other instruments and documents executed and
delivered in connection therewith.
 
“Material Adverse Effect” means a material adverse change in or material adverse
effect on: (a) the business, Property or liabilities, operations, prospects,
management or condition, financial or otherwise, of any Credit Party and its
Subsidiaries taken as a whole; (b) the ability of any Credit Party and its
Subsidiaries taken as a whole, to perform any of their obligations under any
Investment Document or Acquisition Document; (c) the validity or enforceability
of any Investment Document or the rights and remedies of or benefits available
to the Holders under any Investment Document; or (d) the consummation of any
transactions contemplated hereby or by the Acquisition Documents.

 
10

--------------------------------------------------------------------------------

 
 
“Maturity Date” means December 1, 2016.
 
“Maximum Rate” has the meaning specified in Section 8.9.
 
“Measurement Period” means, at any date of determination, the most recently
completed 12 month period ending on or prior to such date or, if less than 12
months have been completed since the Closing Date, the period from the Closing
Date to the date of determination.
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Sections 3(37) or Section 4001(a)(3) of ERISA to which any Borrower or any ERISA
Affiliate makes, is making or is obligated to make contributions or has any
liability on behalf of participants who are or were employed by any of them.
 
“Net Income” means, with respect to any Person and for any specified period, the
net income (loss) of such Person and its Subsidiaries, determined in accordance
with GAAP on a Consolidated basis without duplication; provided that (A) the Net
Income of any Person that is not a Wholly-Owned Subsidiary or that is accounted
for by the equity method of accounting shall be included only to the extent of
the amount of dividends or distributions paid in cash to the referent Person or
a Wholly-Owned Subsidiary thereof; (B) the Net Income of any Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
organizational document or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
stockholders; and (C) for purposes of computing EBITDA of such Person, the
provision for taxes on the income or profits of, and the depreciation and
amortization and other non-cash expenses of, a Subsidiary of such Person shall
be added to Net Income only to the extent that a corresponding amount would be
permitted at the date of determination to be dividended or distributed to such
Person by such Subsidiary without (i) any prior governmental approval (that has
not been obtained), and (ii) any direct or indirect restriction by operation of
the terms of its organizational document and all agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Subsidiary or its stockholders.
 
“New Lending Office” has the meaning specified in Section 2.10(e).
 
“Non-U.S. Investor” has the meaning specified in Section 2.10(e).
 
“Notes” means the senior subordinated notes dated as of the date hereof in the
aggregate principal amount of up to $10,000,000 issued by the Borrowers made
payable Severally to the Holders and evidencing the Borrowers’ repayment
obligation for the loan to the Borrowers described in Section 2.1, together with
all other Notes accepted from time to time in substitution, renewal or
replacement for all or any part thereof including pursuant to Section 9.19.
 
“Obligations” means all principal, interest (including all interest that accrues
after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of any Credit Party, whether or not
allowed in such proceeding), any premiums, penalties or charges imposed in
connection with the prepayment of the Notes, fees, charges, expenses, reasonable
attorneys’ fees, and any other sum chargeable to the Credit Parties under this
Agreement, the Notes or any other Investment Document, together with all
covenants and duties regarding such amounts (including obligations of
performance), of any kind or nature, present or future, in each case arising
under this Agreement or any of the other Investment Documents.

 
11

--------------------------------------------------------------------------------

 
 
“Observer” has the meaning specified in Section 5.12(b).
 
“Other Taxes” has the meaning specified in Section 2.10(b).
 
“Partners” has the meaning specified in the introduction to this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any of its principal functions under ERISA.
 
“Permitted Acquisition” has the meaning specified in Section 6.10.


“Permitted Acquisition Deliverables” means the documents listed below which are
required to be delivered to the Holders prior to or concurrently with the
proposed Permitted Acquisition:


(a)        a copy of the letter of intent issued by the Parent or any of its
Subsidiaries to purchase any Person that has been executed by all parties to
such document, certified as a true and correct copy by the secretary or
assistant secretary of the Parent;


(b)        copies of final executed acquisition documents for such acquisition;


(c)        copies of the financial statements of the target for the last two
fiscal years (audited, if available) and any interim unaudited financial
statements of the target provided to the Parent;


(d)        evidence satisfactory to the Holders that: (i) all conditions
precedent to the acquisition of such Person have been satisfied or waived; (ii)
all necessary regulatory approvals to the consummation of such acquisition have
been obtained; (iii) no litigation exists relating to such acquisition; and (iv)
the Borrowers are and will be in compliance with the requirements of Section
6.10, in reasonable detail to evidence such compliance;
 
(e)        a joinder to this Agreement and the other applicable Investment
Documents of a Borrower’s newly acquired Subsidiaries, if any; and
 
(f)         copies of any internal reports prepared by management and
specifically related to the proposed Permitted Acquisition; and
 
(g)        such other closing documents to be delivered pursuant to the relevant
acquisition documents as the Holders may request.
 
“Permitted Indebtedness” has the meaning specified in Section 6.1.
 
“Permitted Lien” has the meaning specified in Section 6.2.

 
12

--------------------------------------------------------------------------------

 
 
“Permitted Station Investment” means an Investment by any Borrower, not
otherwise constituting a Permitted Acquisition, in such Borrower’s acquisition
of at least 51% of the Equity Interests of another Person so long as (a) the
aggregate Investments by the Borrowers for all Permitted Station Investments
after the date of this Agreement do not exceed $1,000,000, (b) the Borrowers
Control such Person and own at least 51% of the Equity Interests of such Person,
and (c) the Borrowers comply with Section 6.10 as if such acquisition were a
Permitted Acquisition (other than the requirements in Section 6.10(d) and
Section 6.10(f)).
 
“Permitted Transferee” means (a) Crain’s spouse or lineal descendants, (b) any
trust created solely for the benefit of Crain, his spouse, lineal descendants or
estate or (c) any corporation or partnership or other entity in which Crain or
the spouse or lineal descendants of Crain are the direct and beneficial owners
of 100% of the Equity Interests; provided, however, that in each case that Crain
retains voting Control over the Equity Interests of the Parent transferred to
such Persons.
 
“Person” means any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.
 
“PIK Amount” shall have the meaning set forth in the Notes.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
as defined in Section 3(3) of ERISA and in respect of which any Borrower or any
ERISA Affiliate maintains, contributes to or has an obligation to contribute to
or has maintained, contributed to or had an obligation to contribute to at any
time on behalf of participants who are or were employed by them.
 
“Prohibited Transaction” means a prohibited transaction as defined in Section
406 of ERISA or Section 4975 of the Code.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Real Property” means, collectively, all real Property owned by any Credit Party
or any of its Subsidiaries or in which any Credit Party or any of its
Subsidiaries has a leasehold interest and all real Property hereafter acquired
by any Credit Party or any of its Subsidiaries in fee or by means of a leasehold
interest, including all real Property on which the Business is now or hereafter
conducted, together with all goods located on any such real Property that are or
may become “fixtures” under the law of the jurisdiction in which such real
Property is located.
 
“Related Person” means, with respect to any Person, (a) any Affiliate of such
Person, (b) any employee or member of such Person, (c) any Person having a
relationship with any of Persons described in the foregoing clauses (a) or (b)
by blood, marriage or adoption not more remote than first cousin, (d) any Person
(other than a tenant) sharing the household of any of the Persons described in
the foregoing clauses (a), (b) or (c), and (e) any trust for the benefit of the
Persons described in any of the foregoing clauses (a), (b), (c) or (d).  Without
limiting the foregoing, a Related Person of a Credit Party includes any officer,
director, member, general partner and employee of such Credit Party or any other
Credit Party, any Affiliate of such Person and any spouse, child, parent,
sibling, uncle, aunt, nephew, niece, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law and sister-in-law of the foregoing. Unless
expressly stated otherwise herein, no Holder or any Related Person of a Holder
shall be deemed to be a Related Person of any Credit Party, including for
purposes of Section 6.7.

 
13

--------------------------------------------------------------------------------

 
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the environment.
 
“Remedial Action” means (a) any “response action” as such term is defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601(24), as amended from time to time, and (b) all other actions
required by any Governmental Authority or voluntarily undertaken or required by
the Holders as provided hereunder or by the Senior Lenders pursuant to the
Senior Credit Facility to (i) cleanup, remove, treat, abate or in any other way
address any Hazardous Material in the environment, (ii) prevent the Release or
threat of Release, or minimize the further Release of any Hazardous Material so
it does not migrate or endanger or threaten to endanger public health, welfare
or the environment, or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
 
“Repayment Charge” has the meaning set forth in Section 2.6(a).
 
“Repayment Notice” has the meaning set forth in Section 2.6(a).
 
“Reportable Event” means: (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the 30-day notice under Section 4043(a) of
ERISA has not been waived by the PBGC (including any failure to meet the minimum
funding standard of, or timely make any required installment under, Section 412
of the Code or Section 302 of ERISA, regardless of the issuance of any waivers
in accordance with Section 412(d) of the Code); (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA; (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code; and (d) a cessation of operations described
in Section 4062(e) of ERISA.
 
“Required Holders” has the meaning specified in Section 9.16(a).
 
“Responsible Officer” of a Person means its president, chief executive officer,
any executive officer or Financial Officer of such Person and any other officer
or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement.
 
“Restricted Payment” means: (a) any dividend or other distribution of any
nature, direct or indirect, on account of any Equity Interests of any Credit
Party or any of its Subsidiaries; (b) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests of any Credit Party or any of its Subsidiaries; and (c)
any tax sharing or indemnification payment to any Affiliate of any Credit Party
(other than another Credit Party).
 
“SEC” has the meaning specified in Section 5.4(e).

 
14

--------------------------------------------------------------------------------

 
 
“SEC Reports” means all reports, schedules, forms, statements and other
documents filed by the Parent with the SEC pursuant to the reporting
requirements of the Exchange Act, including all of the foregoing filed prior to
the date hereof, including all exhibits and schedules thereto.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Credit Facility” means the revolving credit facility evidenced by the
Loan Agreement dated as of February 13, 2007, by and among the Credit Parties
and the Senior Lender, as the same may be amended, extended, supplemented or
otherwise modified from time to time and any agreement refinancing all or any of
the debt or commitments thereunder, but only in each case to the extent the
Indebtedness thereunder continues to constitute Senior Debt as provided in the
definition thereof.
 
“Senior Debt” means all of the following: (a) the aggregate principal
Indebtedness advanced from time to time under the Senior Credit Facility up to a
maximum aggregate principal indebtedness that shall not exceed $30,000,000, less
any payments and prepayments of principal outstanding under the Senior Credit
Facility from time to time to the extent that amounts so paid cannot be
reborrowed; (b) all interest accrued and accruing on the aggregate principal
outstanding under the Senior Credit Facility from time to time; (c) all other
reasonable fees or monetary obligations owed under the Senior Credit Facility;
and (d) all reasonable costs incurred by the Senior Lenders under the Senior
Credit Facility in commencing or pursuing any enforcement action(s) with respect
to the amounts described in clauses (a) through (c), including attorneys’ fees
and disbursements which are reimbursable pursuant to the Senior Credit
Facility.  “Senior Debt” shall also include all amendments, modifications and
refinancings of the foregoing, provided that such amendments, modifications or
refinancings continue the Senior Debt as an asset-based revolving loan facility
and do not (i) increase the interest rate, expressed as a margin percentage
above a floating base rate or LIBOR rate, to a margin of more than 5% except in
connection with the imposition of a default rate of interest of a margin
percentage of not greater than 3% over the non-default margin percentage, (ii)
extend the final maturity of the Senior Debt to a date that is later than June
1, 2016 or, if the Maturity Date is extended after the date hereof, to a date
that is six months prior to the Maturity Date or (iii) include additional
financial covenants or events of default or amend any of the financial covenants
or events of default set forth in the Senior Credit Facility to render such
covenants or defaults more restrictive.
 
“Senior Funded Leverage Ratio” means, as with respect to any Person and for any
period and at any date of determination thereof, the ratio of: (a) Funded
Indebtedness outstanding as at such date of determination with respect to the
Senior Debt and the Notes; to (b) EBITDA for the Measurement Period ending on,
or most recently ended prior to, such date of determination.
 
“Senior Lenders” means the lenders providing the Senior Debt under the Senior
Credit Facility.
 
“Severally” means (a) with respect to the issuance of the Notes, or the
allocation or payment of any amount in respect of the Notes including any
funding fee, to Partners and Executive, that 99.14179832% of such amount shall
be allocated or paid to Partners and 0.85820168% shall be allocated or paid to
Executive, and (b) with respect to the issuance of the Shares, or the allocation
or payment of any amount in respect of the Shares, to Partners and Executive,
that 99.14179832% of such amount shall be allocated or paid to Partners and
0.85820168% shall be allocated or paid to Executive.

 
15

--------------------------------------------------------------------------------

 
 
“Solvent” means, as used to describe any Person, that such Person on a
Consolidated basis (a) owns Property whose fair saleable value is greater than
the amount required to pay all of such Person’s Indebtedness (including
contingent debts), (b) is able to pay all of its Indebtedness as such
Indebtedness matures and (c) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.
 
“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, by and among the Borrowers, Caltius and the Senior Lenders.
 
“Subordinated Debt” means any Indebtedness of any Borrower or any Subsidiary
thereof that is expressly subordinated and made junior in right and time of
payment to the Senior Debt and the Notes, pursuant to a subordination agreement
in form and substance satisfactory to the Holders.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity (a) of which securities or other ownership
interests representing more than 50% of the equity having ordinary voting power
or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held or (b) that is, at the
time any determination is made, otherwise Controlled, by such Person.
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Title IV Plan” means a pension plan within the meaning of Section 3(2) of ERISA
(other than a Multiemployer Plan), that is subject to Title IV of ERISA or
Section 412 of the Code, and that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or on behalf of
participants who are or were employed by any of them.
 
“Transaction” has the meaning specified in Section 4.2.
 
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person of
which shares of Equity Interests representing 100% of the equity or 100% of the
ordinary voting power or 100% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by such Person
or one or more wholly-owned subsidiaries of such Person or by such Person and
one or more wholly-owned subsidiaries of such Person.
 
“Withdrawal” has the meaning specified in Section 4.19(b).

 
16

--------------------------------------------------------------------------------

 
 
SECTION 1.2 Terms Generally.   The definitions in Section 1.1 apply equally to
both the singular and plural forms of the terms defined.  Whenever the context
may require, any pronoun includes the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.”  The words “ordinary course of
business” are deemed to be followed by the phrase “consistent with past
practice.” All references herein to Articles, Sections, Exhibits and Schedules
are deemed references to Articles and Sections of, and Exhibits and Schedules
to, this Agreement unless the context shall otherwise require.  Except as
otherwise expressly provided herein, (a) any reference in this Agreement to any
Investment Document means such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature are construed in accordance with GAAP, as in effect from time
to time; provided that, if any change in GAAP results in a change in the
calculation of the financial covenants or interpretation of the related
provisions of this Agreement or any other Investment Document, then the Credit
Parties and Required Holders agree to amend such provisions of this Agreement so
as to equitably reflect such changes in GAAP with the desired result that the
criteria for evaluating the Credit Parties’ financial condition shall be the
same after such change in GAAP as if such change had not been made and, until
such time as this Agreement is so amended, the calculations of financial
covenants and the interpretation of any related provisions shall be calculated
and interpreted in accordance with GAAP as in effect immediately prior to such
change in GAAP.
 
ARTICLE II.
THE INVESTMENT
 
SECTION 2.1 Funding.    On the terms and subject to the conditions set forth
herein, on the Closing Date, for an aggregate purchase price of $10,000,000,
Caltius will Severally purchase from the Borrowers, and the Borrowers will issue
and sell Severally to Caltius, the Notes and shares of Common Stock as follows:
(a) the Borrowers will Severally issue to Caltius the Notes in an aggregate
principal amount of $10,000,000 and (b) the Parent will Severally issue to
Caltius 500,000 shares of Common Stock (the “Initial Shares”).  If the Parent is
not listed on the NYSE Amex on the first anniversary of the Closing Date, the
Parent shall Severally issue to Caltius an additional 100,000 shares of Common
Stock for no additional consideration (the “Subsequent Shares” and collectively
with the Initial Shares, the “Shares”) within five Business Days after such
anniversary.  All such Indebtedness shall be evidenced by, and is to be repaid
according to the terms of, one or more Notes.
 
SECTION 2.2 Senior Debt.   To the extent the Subordination Agreement remains in
effect, this Agreement, the Notes, and the other Loan Documents are subject to
the terms thereof, solely for the benefit of the Senior Lender all in the manner
and to the extent set forth in the Subordination Agreement.
 
SECTION 2.3 Repayment of the Notes.   Subject to the terms of the Subordination
Agreement, all unpaid principal amounts and accrued and unpaid interest under
the Notes, and all other Obligations of the Borrowers to the Holders due and
owing hereunder shall be paid upon the earliest of (a) the date of acceleration
of the Notes pursuant to Article VII, (b) the date of redemption pursuant to
Section 2.6 or 2.7 and (c) the Maturity Date, in each case in immediately
available Dollars, without set-off, defense or counterclaim.
 
SECTION 2.4 Interest on the Notes.  Subject to Section 2.5, the Notes shall bear
interest at the Interest Rate, payable in accordance with the Notes.
 
SECTION 2.5 Default Interest.  If any Event of Default exists, whether or not
such default is declared, the Borrowers shall pay Default Interest, to the
extent permitted by Applicable Law, on amounts due under the Notes so long as
such Event of Default is continuing (after as well as before judgment).

 
17

--------------------------------------------------------------------------------

 
 
SECTION 2.6 Prepayment.
 
(a)         Optional Prepayment.  Except in connection with a Liquidity Event as
provided in Section 2.6(c)(ii) below, the Borrowers may not prepay the Notes on
or prior to the second anniversary of the Closing Date.  At any time thereafter,
the Borrowers may prepay the Notes, in whole or in part, upon at least five
Business Days but no more than 60 days prior written or facsimile notice (or
telephone notice promptly confirmed by written or facsimile notice) to the
Holders before 1:00 p.m., Pacific Time (a “Repayment Notice”), subject to the
Borrowers’ obligation to pay a repayment charge (the “Repayment Charge”) as
provided below.  Any partial prepayments shall be made in increments of
$500,000, and shall be applied pro rata to amounts outstanding under the Notes.
 
(b)         Mandatory Prepayment.  Upon a Change of Control, each Holder shall
have the right (but not the obligation) to require the Borrowers to (i) prepay
all or any portion of the Notes held by such Holder for an amount equal to the
then outstanding principal balance (including any PIK Amounts), all accrued but
unpaid interest thereon, and all applicable Repayment Charges calculated as
provided Section 2.6(c) below, and (ii) pay in full all of the other Obligations
owing to such Holder, which amount shall be calculated on the date of prepayment
and be payable in cash on such date.
 
(c)         Repayment Charge.
 
(i)        Notes.  At any time and from time to time after the
second  anniversary of the Closing Date, the Borrowers may prepay the Notes
subject to the Borrowers’ obligation to pay a Repayment Charge of 2.0% of any
principal prepaid (including any PIK Amount) prior to and including the third
anniversary of the Closing Date.  No Repayment Charge shall be due after the
third anniversary of the Closing Date.
 
(ii)        Liquidity Event.  Notwithstanding anything to the contrary in this
Section 2.6, if a Liquidity Event occurs and, in connection therewith, the
Borrowers prepay in full all amounts outstanding under the Notes and the Shares
are converted into cash or marketable securities, then the Borrowers may prepay
the Notes subject to (A) providing a Repayment Notice and (B) the obligation to
pay a Repayment Charge of (1) 5.0% of any principal prepaid (including any PIK
Amount) prior to and including the second anniversary of the Closing Date and
(2) 2.0% of any principal prepaid (including any PIK Amount) after the second
anniversary of the Closing Date, but prior to and including the third
anniversary of the Closing Date.  No Repayment Charge shall be due after the
third anniversary of the Closing Date.
 
(d)         General.  Any applicable Repayment Charge due pursuant to a
voluntary or mandatory prepayment of the Notes, shall be due and payable in
whole or in part (including any payment following an Event of Default or
exercise of remedies by Holder or upon a Change of Control).  On the date of
prepayment, the Borrowers shall pay to the holders of the Notes being prepaid
pursuant to this Section 2.6, the amounts specified above, by wire transfer of
immediately available funds to an account designated by such
Holder.  Concurrently therewith, each Holder of Notes being prepaid in full
shall deliver to the Parent the original copy of its Note or an affidavit of
loss thereof in a form that is reasonably satisfactory to the Parent.

 
18

--------------------------------------------------------------------------------

 
 
SECTION 2.7 Payments.
 
(a)         The Borrowers shall make each payment (including principal of or
interest on the Notes or other amounts) hereunder and under any other Investment
Document not later than 1:00 P.M., Pacific Time, on the date when due in
immediately available Dollars, without setoff, defense or counterclaim.  Each
such payment shall be made to each Holder pursuant to written instructions from
such Holder to the Borrowers, including pursuant to wire transfer instructions.
 
(b)         Whenever any payment (including principal of or interest or
Repayment Charge on the Notes or other amounts) hereunder or under any other
Investment Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest.
 
(c)         The Holders have the right to apply any payment to any portion of
the Obligations.
 
(d)         To the extent that any payment made or received with respect to all
or any part of the Obligations is subsequently invalidated, declared fraudulent,
set aside, defeased, determined to be void or voidable as a preference,
impermissible setoff or diversion of funds held in trust or required to be
repaid to any Person for any other reason, the Obligations (and the Liens
corresponding thereto, if any) shall be automatically revived as if such payment
had not been received and this Agreement shall continue in full force as if such
payment or proceeds had not been made or received and the Borrowers shall be
liable to pay to the Holders, and hereby does indemnify the Holders and hold the
Holders harmless for the amount of such payment or proceeds surrendered.
 
(e)         The provisions of this Section 2.7 shall be and remain effective
notwithstanding any contrary action which may have been taken by a Holder or any
of its Affiliates in reliance upon such payment or application of proceeds, and
any such contrary action so taken shall be without prejudice to the Holders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable.
 
SECTION 2.8 Taxes.
 
(a)         Any and all payments by or on behalf of the Borrowers hereunder and
under any Investment Document shall be made free and clear of and without
deduction for any and all current or future taxes, levies, imposts, deductions,
charges or withholding, and all liabilities with respect thereto, excluding (i)
income taxes imposed on the net income of a Holder and (ii) franchise taxes
imposed on the net income of a Holder, in each case by the jurisdiction under
the laws of which such Holder is organized or qualified to do business or a
jurisdiction or any political subdivision thereof in which the Holder engages in
business activity other than activity arising solely from the Holder having
executed this Agreement and having enjoyed its rights and performed its
obligations under this Agreement or any Investment Document or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholding and liabilities, collectively or individually, being called
“Taxes”).  If the Borrowers must deduct any Taxes from or in respect of any sum
payable hereunder or under any other Investment Document to a Holder, (i) the
sum payable shall be increased by the amount (an “additional amount”) necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.8) such Holder shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the Governmental Authority in accordance with
Applicable Law.

 
19

--------------------------------------------------------------------------------

 
 
(b)         In addition, upon written request of the Holders, the Borrowers will
pay to the relevant Governmental Authority in accordance with Applicable Law any
current or future stamp or documentary taxes or any other excise or Property
taxes, charges or similar levies that arise from any payment made hereunder or
under any Investment Document, or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any Investment Document
(“Other Taxes”).
 
(c)         Subject to Section 2.8(f) below, the Borrowers agree to indemnify
each Holder for the full amount of Taxes and Other Taxes paid by such Holder and
any liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability prepared by such Holder showing the method of calculation
thereof and absent manifest error, shall be final conclusive and binding for all
purposes.  Such indemnification shall be made within 30 days after the date such
Holder makes written demand therefor.  The Borrowers shall have the right to
receive that portion of any refund of any Taxes and Other Taxes received by a
Holder for which the Borrowers have previously paid any additional amount or
indemnified such Holder and which leaves such Holder, after the Borrowers’
receipt thereof, in no better or worse financial position than if no such Taxes
or Other Taxes had been imposed or additional amounts or indemnification paid to
such Holder.  Such Holder shall have sole discretion as to whether (and shall in
no event be obligated) to make any such claim for any refund of any Taxes or
Other Taxes.
 
(d)         As soon as practicable (and in any event within 60 days) after the
date of any payment of Taxes or Other Taxes by any Borrower to the relevant
Governmental Authority, the Parent will deliver to each Holder, the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
payment thereof.
 
(e)         Any transferee of the Holders, with respect to the investment
hereunder, if organized under the laws of a jurisdiction other than the United
States, any State thereof or the District of Columbia (a “Non-U.S.
Investor”) shall deliver, to the extent legally able to do so, to the Parent two
copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI or other applicable form, and in the case of a Non-U.S. Investor claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a certificate
representing that such Non-U.S. Investor is not a bank for purposes of Section
881(c) of the Code, is not a holder of 10% of the Equity Interests (within the
meaning of Section 871(h)(3)(B) of the Code) of any Borrower and is not a
controlled foreign corporation receiving interest from a related person (within
the meaning of Section 864(d)(4) of the Code), properly completed and duly
executed by such Non-U.S. Investor claiming exemption from U.S. Federal
withholding tax on payments by the Borrowers under this Agreement and the
Investment Documents.  Such forms shall be delivered by each Non-U.S. Investor
on or before the date it becomes a party to this Agreement and on or before the
date, if any, such Non-U.S. Investor changes its applicable lending office by
designating a different lending office (a “New Lending Office”).  In addition,
each Non-U.S. Investor shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Non-U.S.
Investor.  Notwithstanding the foregoing, no Non-U.S. Investor shall be required
to deliver any form pursuant to this paragraph (e) that such Non-U.S. Investor
is not legally able to deliver.

 
20

--------------------------------------------------------------------------------

 
 
(f)          The Borrowers shall not be required to indemnify any Non-U.S.
Investor or to pay any additional amounts to any Non-U.S. Investor, in respect
of United States Federal withholding tax pursuant to paragraph (a) or (c) above
to the extent that (i) the obligation to withhold amounts with respect to United
States Federal withholding existed on the date such Non-U.S. Investor became a
party to this Agreement or, with respect to payments to a New Lending Office,
the date such Non-U.S. Investor designated such New Lending Office with respect
to the Notes; provided, however, that this paragraph (f)(i) shall not apply to
(x) any Non-U.S. Investor as a result of an assignment, participation, transfer
or designation made at the request of the Borrowers and (y) to the extent the
indemnity payment or additional amounts any Holder would be entitled to receive
(without regard to this paragraph (f)) do not exceed the indemnity payment or
additional amounts that the Person making the assignment, participation or
transfer to such Holder would have been entitled to receive in the absence of
such assignment, participation, transfer or designation; (ii) the obligation to
pay such additional amounts would not have arisen but for a failure by such
Non-U.S. Investor to comply with the provisions of paragraph (e) above; or (iii)
such Non-U.S. Investor is treated as a “conduit entity” within the meaning of
U.S. Treasury Regulations Section 1.881-3 or any successor provision.
 
(g)         Nothing contained in this Section 2.8 shall require a Holder to make
available any of its tax returns (or any other information that it reasonably
deems to be confidential or proprietary).
 
SECTION 2.9 Common Stock.  At the Closing, the Parent shall Severally issue and
sell to Caltius the Initial Shares as provided in Section 2.1.
 
SECTION 2.10 Original Issue Discount; Allocation.  For purposes of Section 1273
of the Code, the Notes have original issue discount. For purposes of Section
1273 of the Code, the aggregate issue price of the Notes and the Initial Shares
is $9,800,000 (which is the difference between the amount funded
($10,000,000) and the funding fee of $200,000 payable pursuant to Section
9.5(a)).  For purposes of Section 1275 of the Code, the issue date of the Notes
is December 1, 2011 and for purposes of Section 1272 of the Code, the yield to
maturity (compounded quarterly) is 16.35%. Pursuant to GAAP consistently applied
and U.S. Treasury Regulations, Caltius and the Borrowers agree to allocate
$9,202,000 of the issue price to the Notes, $798,000 of the issue price to the
Initial Shares, and agree that such allocation reflects the relative fair market
values of the Notes and the Initial Shares as of the date hereof. As a result,
for purposes of Section 1273 of the Code, the Notes will be issued with an
aggregate original issue discount of $798,000 (plus any additional original
issue discount attributable to PIK interest that does not constitute Qualified
Stated Interest). Caltius and the Borrowers further agree to recognize and
adhere to the determinations and allocations of original issue discount and
valuation of the Initial Shares set forth herein for all federal and state
income tax purposes and file all tax returns in a manner consistent herewith. 
If the Parent issues the Subsequent Shares, the parties agree to make any
appropriate adjustments to the aggregate original issue discount of the Notes to
account for the fair market value of the Subsequent Shares.

 
21

--------------------------------------------------------------------------------

 
 
SECTION 2.11 Use of Proceeds. The Borrowers shall use the proceeds of the
investment hereunder to make the Acquisition, pay certain Transaction fees and
expenses and for working capital or general corporate purposes of the Borrowers.
 
ARTICLE III.
CONDITIONS
 
SECTION 3.1 Conditions to Closing.   The obligation of the Holders to enter into
this Agreement and to perform its obligations hereunder is subject to the
satisfaction of the following conditions on or prior to the Closing Date:
 
(a)         The representations and warranties set forth in Article IV hereof
shall be true and correct on and as of the Closing Date.
 
(b)         The Borrowers shall be in compliance with all the terms and
provisions set forth herein and in each other Investment Document on its part to
be observed or performed, and at the time of and immediately after the Closing,
no Event of Default or Default shall have occurred and be continuing before or
after giving effect to the Investment Documents.
 
(c)         Caltius shall have completed a due diligence investigation to its
satisfaction.  In this regard, the Borrowers will furnish to Caltius such
information as Caltius may reasonably request in order to enable Caltius to
complete the required due diligence.
 
(d)         Caltius shall have received the following items as of the Closing:
 
(i)           a favorable written opinion of counsel to the Credit Parties (A)
dated the Closing Date, (B) addressed to Caltius and (C) covering such matters
relating to the Investment Documents and the Transaction as Caltius shall
reasonably request and in form and substance satisfactory to Caltius;
 
(ii)          the Notes, duly executed by the Borrowers and each of the other
Investment Documents, duly executed by each of the parties thereto (other than
Caltius), in each case in a form satisfactory to Caltius;
 
(iii)         the Investor Rights Agreement, duly executed by the Parent and the
other parties thereto, in a form satisfactory to Caltius;
 
(iv)         the Initial Shares, duly authorized and validly issued by the
Parent, in a form satisfactory to Caltius;

 
22

--------------------------------------------------------------------------------

 
 
(v)          for each Credit Party: (A) a copy of the certificate or articles of
incorporation or analogous organizational documents, including all amendments
thereto, of such Person (the “Certified Charter”), certified as of a recent date
by the Secretary of State of the jurisdiction of its organization, and a
certificate as to the good standing of such Person as of a recent date, from
such Secretary of State; (B) a certificate of the Secretary or Assistant
Secretary of such Person dated the Closing Date and certifying (1) that attached
thereto is a true and complete copy of the by-laws or analogous operational
documents or agreements of such Person as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(2) below, (2) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors of such Person authorizing the execution,
delivery and performance of the Investment Documents to which such Person is a
party and that such resolutions have not been modified, rescinded or amended and
are in full force and effect, (3) that the certificate or articles of
incorporation or analogous organizational documents of such Person have not been
amended since the date of the last amendment thereto shown on the Certified
Charter, and (4) as to the incumbency and specimen signature of each officer
executing any Investment Document or any other document delivered in connection
herewith on behalf of such Person; and (C) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
of such Person executing the certificate pursuant to clause (B) above;
 
(vi)         the consent of Radiant Capital Partners, LLC to Radiant Logistics
Partners entering into this Agreement and the other Loan Documents;
 
(vii)        all amounts due and payable to the Holders on or prior to the
Closing Date, including the funding fee of $200,000 pursuant to Section 9.5(a)
and, to the extent invoiced, reimbursement or payment of out-of-pocket expenses
required to be reimbursed or paid on or prior to the Closing Date by the
Borrowers hereunder or under any other Investment Document;
 
(viii)       the Audited Financials;
 
(ix)          the last two years of audited financial statements of Isla
International, Ltd. and unaudited financial statements for such Person for the
six-month period ending June 30, 2011; and
 
(x)           the Subordination Agreement.
 
(e)         The Credit Parties shall have entered into an amendment with respect
to the Senior Credit Facility on terms satisfactory to Caltius, and Caltius
shall be provided a certified copy of the documentation relating thereto.
 
(f)          After giving effect to the transactions contemplated hereby and by
the Senior Credit Facility and the Acquisition Documents:
 
(i)           the Credit Parties and their Subsidiaries shall not have
outstanding any Funded Indebtedness other than (A) the Senior Debt, in an
aggregate principal amount not to exceed $10,000,000, (B) the Notes and (C) the
Indebtedness listed on Schedule 4.7, and, at the Closing, the aggregate amount
of all such Funded Indebtedness shall not exceed $30,000,000;

 
23

--------------------------------------------------------------------------------

 
 
(ii)          the Borrowers shall have minimum liquidity (consisting of cash,
Cash Equivalents and the Borrowers’ availability under the revolving loan
portion of the Senior Credit Facility less any trade accounts payable that are
more than 30 days past due) of no less than $9,000,000 after giving effect to
the Acquisition and all amounts advanced to the Borrowers at Closing under the
Senior Credit Facility and including any Transaction expenses;
 
(iii)         the Borrowers shall have EBITDA of at least $8,500,000 for the 12
month period ending as of the last day of the last calendar month preceding the
month in which the Closing occurs, and the calculation thereof shall be
satisfactory to Caltius; and
 
(iv)         the Borrowers shall have a Funded Leverage Ratio as of the Closing
Date (using EBITDA for the 12 month period ending as of the last day of the last
calendar month preceding the month in which the Closing occurs) of not more than
3.00 to 1.00, and the calculation thereof shall be satisfactory to Caltius.
 
(v)          the Borrowers shall have a Senior Funded Leverage Ratio as of the
Closing Date (using EBITDA for the 12 month period ending as of the last day of
the last calendar month preceding the month in which the Closing occurs) of not
more than 2.00 to 1.00, and the calculation thereof shall be satisfactory to
Caltius.
 
(g)         All legal matters incident to this Agreement, the Notes and the
other Investment Documents shall be satisfactory to Caltius.
 
(h)         Caltius shall have received fully executed conformed copies of the
Acquisition Documents and each of the other material documents related to the
Acquisition Documents, certified as true and correct copies thereof by a duly
authorized officer of the Parent, each of which shall be in full force and
effect and in form and substance satisfactory to Caltius.  On or prior to the
Closing Date, the Acquisition shall have been consummated in all material
respects in accordance with the terms of the Acquisition Documents.
 
(i)          No event that has or reasonably would be expected to have a
Material Adverse Effect shall have occurred since September 30, 2011.
 
(j)          Caltius shall have received all necessary corporate approvals of
the Transaction, and all regulatory requirements applicable to such Caltius
shall have been satisfied.
 
(k)         Caltius shall have received such other documents, instruments and
information as Caltius may reasonably request.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Holders to enter into the Transaction, the Borrowers
represent and warrant to Caltius on the Closing Date (which representations and
warranties shall survive the execution and delivery of this Agreement until all
of the Obligations have been satisfied in full and discharged) that, except as
set forth on the disclosure schedules attached hereto, after giving effect to
the Acquisition:

 
24

--------------------------------------------------------------------------------

 
 
SECTION 4.1 Organization; Powers. Each Credit Party and its Subsidiaries: (a) is
a corporation, limited liability company or limited partnership, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has the power and authority to own its
Property and to carry on its business as now conducted and as proposed to be
conducted; (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect; and (d) has the power and
authority to execute, deliver and perform its obligations under each of the
Investment Documents to which it is a party and each other agreement or
instrument contemplated hereby, and to borrow hereunder, as applicable.
 
SECTION 4.2 Authorization.  The execution, delivery and performance by each
Credit Party and its Subsidiaries of each of the Investment Documents to which
such Credit Party or any of its Subsidiaries is or is to become a party and the
obligations hereunder and thereunder (collectively, the “Transaction”) and the
execution, delivery and performance of the Acquisition Documents to which such
Person is a party and the consummation of the transactions contemplated
thereunder (a) have been duly authorized by all necessary corporate action on
the part of such Person and (b) will not: (i) violate (A) (x) any Applicable
Law, or (y) the articles of incorporation or other constitutive documents of
such Person, or (B) any provision of any material indenture, agreement or other
instrument to which such Person or any of its Subsidiaries is a party or by
which such Person or any of such Person’s Property is or may be bound (including
the Senior Credit Facility); (ii) result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument or (iii)
result in the creation or imposition of any Lien (other than a Permitted Lien)
upon or with respect to any Property now owned or hereafter acquired by such
Person or any of its Subsidiaries.
 
SECTION 4.3 Enforceability.  This Agreement has been duly executed and delivered
by the Borrowers and constitutes, and each other Investment Document when
executed and delivered by each Credit Party will constitute, a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws relating to or affecting
creditors’ rights generally from time to time in effect and to general
principles of equity (including concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law and the availability of the remedy of specific performance.
 
SECTION 4.4 Governmental Approvals.  Each Credit Party and its Subsidiaries has
all material governmental authorizations, approvals, consents, permits,
licenses, certifications and qualifications, and has complied in all material
respects with all applicable requirements of the United States, and other
jurisdictions where such Person conducts business or owns Property, to conduct
its business as is presently conducted and to own and operate its facilities as
they are presently operated.  No action, consent or approval or registration or
filing with or any other action by any Governmental Authority is required in
connection with the Transaction, except for such as have been made or obtained
and are in full force and effect or which are listed on Schedule 4.4.

 
25

--------------------------------------------------------------------------------

 
 
SECTION 4.5 Business; Subsidiaries.   The Credit Parties are exclusively engaged
in the operation of the Business.  Schedule 4.5 sets forth as of the Closing
Date a list of all Subsidiaries of the Credit Parties and the percentage
ownership interest of such Person therein, as well as a list of all joint
ventures and partnerships of any Credit Party or any of its Subsidiaries with
any other Person.  The Equity Interests or other ownership interests so
indicated on Schedule 4.5 are fully paid and non-assessable and are owned by the
Credit Parties or their Subsidiaries free and clear of all Liens except for
Permitted Liens.
 
SECTION 4.6 Financial Condition. The Parent has previously provided to Caltius a
true and complete copy of the audited Consolidated and consolidating balance
sheet of the Parent and its Subsidiaries as at June 30, 2011, June 30, 2010 and
June 30, 2009 and the related Consolidated statements of income and cash flow of
the Parent and its Subsidiaries for the fiscal years then ended (the “Audited
Financials”).  The Audited Financials were prepared in accordance with GAAP, are
true and correct in all material respects and fairly present the Parent’s and
its Subsidiaries’ financial condition, results of operations and cash flows at
such date and for the period then ended.  The auditors have issued an
unqualified statement to the Parent concerning the Audited Financials, a copy of
which is included in the Audited Financials.
 
SECTION 4.7 Indebtedness.  Schedule 4.7 contains a complete and accurate list of
all Indebtedness (whether liquidated or unliquidated, mature or not yet mature,
absolute or contingent, secured or unsecured) of each Borrower and its
Subsidiaries.  No Credit Party or any of its Subsidiaries is in default or
alleged to be in default in any material respect with respect to any of its
Indebtedness or other liabilities listed in the Audited Financials.
 
SECTION 4.8 Acquisition.  As of the Closing Date, the Parent has delivered to
Caltius, a complete and correct copy of the Acquisition Documents (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith).  No
Credit Party nor, to the knowledge of the Credit Parties, any other party to the
Acquisition Documents is in default in the performance or compliance with any
provisions thereof which would reasonably be expected to have a Material Adverse
Effect.
 
SECTION 4.9 Ownership and Control.   The Equity Interests of the Parent are
owned to the extent and in the manner reflected in the Parent’s SEC
Reports.  Attached hereto as Schedule 4.9 is an accurate and complete list of
the following information:  (a) the authorized capitalization of each Credit
Party and each of its Subsidiaries as of the date hereof; (b) the number and
type of each class of the issued Equity Interests of each Credit Party and each
of its Subsidiaries; (c) the number of Equity Interests covered by all
convertible securities and all options, warrants and similar rights held with
respect to the Equity Interests of each Credit Party and each of its
Subsidiaries; (d) the percentage of the outstanding Equity Interests held by
each Credit Party and each of its Subsidiaries; and (e) all joint ventures and
partnerships of each Credit Party and each of its Subsidiaries with any other
Person.  As of the date hereof, the Initial Shares constitute 1.4% of the Equity
Interests of the Parent on a Fully Diluted basis.  All Initial Shares have been
duly authorized, are validly issued and are fully paid and non-assessable.  All
Subsequent Shares have been duly authorized and reserved for issuance and, if
issued to Caltius pursuant to Section 2.1, will be validly issued, fully paid
and non-assessable.  All outstanding Equity Interests (other than the Shares) of
each of the Credit Parties have been duly authorized, are validly issued and are
fully paid and non-assessable (in the case of shares of capital stock), and with
respect to the Equity Interests of the Credit Parties (other than the Parent),
are free and clear of all Liens (other than Permitted Liens).  Except as listed
in Schedule 4.9 there are no outstanding options, warrants, convertible
securities or other stock purchase rights issued by any Credit Party or any of
its Subsidiaries as of the date hereof, and there are no sale agreements,
pledges, proxies, voting trusts, powers of attorney or other agreements or
instruments binding upon the shareholders of any Credit Party (excluding the
Equity Interests of the Parent, the subject matter of which is addressed in the
following sentence) or any of its Subsidiaries with respect to beneficial and
record ownership of, or voting rights with respect to, the Equity Interests of
any Credit Party (excluding the Equity Interests of the Parent) or any of its
Subsidiaries as of the date hereof.  To the knowledge of the Parent, there are
no sale agreements, pledges, proxies, voting trusts, powers of attorney or other
agreements or instruments binding upon the shareholders of the Parent with
respect to beneficial and record ownership of, or voting rights with respect to,
the Equity Interests of the Parent.

 
26

--------------------------------------------------------------------------------

 
 
SECTION 4.10 No Material Adverse Change.  Since September 30, 2011, other than
as disclosed in Schedule 4.10, there has occurred no event that has or
reasonably could be expected to have a Material Adverse Effect.
 
SECTION 4.11 Title to Properties; Possession Under Leases.  Each Credit Party
and each of its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all material Property owned or leased by it, free and
clear of Liens (other than Permitted Liens).  Each Credit Party’s and each of
its Subsidiaries’ possession of any Property leased by it has not been
disturbed, nor has any claim been asserted against such Credit Party or such
Subsidiary that is or could be adverse to such Credit Party’s or such
Subsidiary’s interests thereunder.
 
SECTION 4.12 Litigation; Compliance with Laws
 
(a)         Except (i) for actions, suits or proceedings that have arisen in
the  ordinary course of business and do not involve amounts in question of more
than $50,000, individually, or $200,000 in the aggregate for all such matters
and (ii) as set forth on Schedule 4.12, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Credit Parties, threatened against or
affecting the Parent, any other Credit Party, any of their respective
Subsidiaries or the Business, Property or rights of the Parent, any Credit Party
or any of their respective Subsidiaries (A) that involve any Investment Document
or the Transaction or (B) as to which there is a reasonable possibility of an
adverse determination.  None of the items disclosed on Schedule 4.12, if
determined adversely against any Credit Party, will have a Material Adverse
Effect.
 
(b)        No Credit Party or any of its Subsidiaries is in, nor will the
continued operation of the Business or its Property as currently operated result
in a breach of, default under, or violation of (i) any Applicable Law where such
breach, default or violation could reasonably be expected to have a material and
negative effect, either individually or in the aggregate, on such Person, (ii)
any judgment, writ, injunction, decree or order of any Governmental Authority,
or (iii) any material deed, lease, loan agreement, commitment, bond, note, deed
of trust, restrictive covenant, license, indenture, contract, or other
agreement, instrument or obligation to which it is a party or by which it is
bound or to which the Business or any of its Property is subject.

 
27

--------------------------------------------------------------------------------

 
 
SECTION 4.13 Contracts, Etc.   Attached hereto as Schedule 4.13 is an accurate
and complete list of (a) the ten largest independent station transportation
service agreements by revenue of the Parent and its Subsidiaries on a
Consolidated basis for the period from July 1, 2011 through November 30, 2011
and (b) all other material contracts (other than any independent station
transportation service agreement of the type described in clause (a)) to which
any Credit Party or any of its Subsidiaries is a party or by which any Credit
Party, any of its Subsidiaries or any of their Property is subject which (i)
involve payment or receipt of $150,000 or more per year or (ii) constitute a
lease of Real Property) (collectively, the “Contracts”).  Each Credit Party and
each of its Subsidiaries has entered into all Contracts reasonably necessary for
the conduct of the Business. Each of the Contracts is valid, binding and
enforceable against the applicable Credit Party and, to the knowledge of the
Credit Parties, to the other party thereto, in accordance with its terms and
remains in full force and effect.  No Credit Party or any of its Subsidiaries is
in default or, to the knowledge of the Credit Parties, alleged to be in default
in any material respect with respect to any of its obligations under any of the
Contracts (nor would be in default or alleged to be in default with the giving
of notice, passage of time, or both), and, to the knowledge of the Credit
Parties, no party other than the Credit Parties or their Subsidiaries is in
default in any material respect with respect to such party’s obligations under
any of the Contracts (or would be in default or alleged to be in default with
the giving of notice, passage of time, or both).  To the knowledge of the Credit
Parties, no claim has been asserted against any Credit Party or any of its
Subsidiaries that is or could be materially adverse to its interests under any
of the Contracts.  To the knowledge of the Credit Parties, none of the Contracts
is subject to any material claims of setoff, recoupment or similar deduction or
offset.  Except as expressly described in Schedule 4.13, no Credit Party or any
of its Subsidiaries has assigned or encumbered any of its rights, title or
interest in or under any of the Contracts nor agreed to any oral modifications
of any of the material provisions of any of the Contracts.
 
SECTION 4.14 No Side Agreements; Transactions with Related Persons.  Except as
set forth in Schedule 4.14, there exists no agreement or understanding calling
for any payment or consideration from a customer or supplier of a Credit Party
or any of its Subsidiaries to a Related Person of any Credit Party or any of its
Subsidiaries with respect to any transaction between any Credit Party or any of
its Subsidiaries and a supplier or customer.  Except as set forth in Schedule
4.14, no Credit Party or any of its Subsidiaries is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Related Person
of such Credit Party or Subsidiary is a party, except upon fair and reasonable
terms no less favorable to such Credit Party or Subsidiary than it could obtain
in a comparable arm’s-length transaction with a Person that is not a Related
Person.
 
SECTION 4.15 Investment Company Act; Public Utility Holding Company Act.   No
Credit Party or any of its Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 2005, as amended.
 
SECTION 4.16 Insurance. Each Credit Party and its Subsidiaries has insurance in
such amounts and covering such risks and liabilities as may be reasonable and
prudent and is customary for companies in the same or similar businesses and
such insurance is in full force and effect and all premiums have been duly and
timely paid.
 
SECTION 4.17 Tax Returns.  Each Credit Party and each of its Subsidiaries has
filed or caused to be filed all tax returns which are required under any
Applicable Law to have been filed by it or any of its Subsidiaries or has filed
extensions therefor and has paid or caused to be paid all taxes as and when due
and payable by it or any of its Subsidiaries and all assessments received by it
or any of its Subsidiaries, except taxes that are being contested in good faith
by appropriate proceedings and for which such Credit Party or Subsidiary shall
have set aside on its books adequate reserves.

 
28

--------------------------------------------------------------------------------

 
 
SECTION 4.18 No Untrue Statements or Material Omissions.  None of the statements
contained in any report, financial statement, exhibit or schedule furnished by
or on behalf of the Credit Parties or any of their Subsidiaries to Caltius in
connection with the negotiation of any Investment Document or included therein
or delivered pursuant thereto, contained or contains any untrue statement of
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading as of the time when made or
delivered.
 
SECTION 4.19 Employee Benefit Matters.
 
(a)         Attached hereto as Schedule 4.19 is an accurate and complete list of
each Plan and each employee benefit plan (as defined in Section 3(3) of ERISA),
and each stock option, stock purchase, restricted stock, and incentive deferred
compensation plan, and all other material plans, programs, arrangements or
agreements currently in effect, established, maintained, or contributed to (or,
for which there is any contribution obligation) by any Credit Party or ERISA
Affiliate for the benefit of current or former employees, officers or directors
of any Credit Party or ERISA Affiliate.  The Borrowers have made available to
Caltius true and complete copies of each of the plans listed in Schedule 4.19,
together with a copy of the latest form IRS/DOL 5500-series, as applicable, for
each such Plan.
 
(b)         No plan listed in Schedule 4.19 is a Multiemployer Plan, and no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
liability, contingent or otherwise, as a result of a “complete withdrawal” or a
“partial withdrawal” (both within the meaning of Part 1 of Subtitle E of Title
IV of ERISA and both a “Withdrawal”) from a Multiemployer Plan.
 
(c)         No plan listed in Schedule 4.19 is a Title IV Plan and no Credit
Party, or ERISA affiliate has (i) incurred an “accumulated funding deficiency,”
as such term is defined in Section 302 of ERISA or Code Section 412, (ii)
received or requested a waiver of the minimum funding standards of Section 302
of ERISA and Code Section 412 from the Internal Revenue Service, or (iii) been
subject to a lien in favor of any Plan under Section 302(f) of ERISA or Code
Section 412(n).
 
(d)         There have been no Reportable Events with respect to a Plan, and the
execution and performance of this Agreement will not constitute a Reportable
Event.  No employee benefit plan as defined in Section 3(3) of ERISA has been
terminated since the effective date of ERISA which could result in any tax,
penalty or liability being imposed upon any Credit Party or ERISA Affiliate.
 
(e)         To the knowledge of the Credit Parties, no Credit Party or ERISA
Affiliate, nor any predecessor-in-interest to any of them, has participated in,
and the execution and performance of this Agreement will not involve any,
Prohibited Transaction that could subject such Credit Party or ERISA
Affiliate to any liability under ERISA or tax or penalty imposed by Code Section
4975.

 
29

--------------------------------------------------------------------------------

 
 
(f)          Each plan listed in Schedule 4.19 is now and always has been
operated in all material respects in accordance with Applicable Law and its
terms, and all obligations required to be performed under each such plan have
been performed such that there is no material default or violation by any Credit
Party or ERISA Affiliate with respect to any such plan.  Each such plan that is
intended to be qualified under Code Section 401(a) and each trust established in
connection with any such plan that is intended to be exempt from federal income
taxation under Code Section 501(a) has received a favorable determination letter
from the Internal Revenue Service that it is so qualified or exempt, as
applicable, and no fact or event has occurred since the date of such
determination letter that could reasonably be expected to adversely affect the
qualified status of such plan or the exempt status of any such trust.
 
(g)         Except as set forth in Schedule 4.19, the execution and performance
of this Agreement will not (i) constitute a stated triggering event under any
plan listed in Schedule 4.19 that will result in any payment becoming due to any
employee, officer, director or independent contractor of any Credit Party or
ERISA Affiliate or (ii) accelerate the time of payment or vesting for, or
increase the amount of any compensation or benefits due to any such individual.
 
(h)         All rights that are necessary to amend or terminate each of the
Plans listed in Schedule 4.19 without the consent of any other person have been
reserved, and such rights to amend or terminate are enforceable.
 
(i)          No Credit Party or ERISA Affiliate has transferred any plan with
material unfunded liabilities outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate
(determined at such time), which could reasonable be expected to have a Material
Adverse Effect.
 
(j)          There are no pending, or the knowledge of the Credit Parties,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions, or lawsuits, asserted or instituted against any Plan or any
Person as fiduciary or sponsor of any Plan.
 
(k)         Except to the extent required under Section 4980B of the Code or
Title I, subtitle B, Part 6 of ERISA, no Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Credit Party or ERISA Affiliate, which individually or in
the aggregate have a Material Adverse Effect.
 
(l)          Except as set forth in Schedule 4.19, no Credit Party or any of its
Subsidiaries maintains, or sponsors any nonqualified deferred compensation plan
subject to Section 409A of the Code. With respect to any such nonqualified
deferred compensation plan listed in Schedule 4.19, (i) such plan has been
operated in good faith compliance with Section 409A of the Code and the guidance
issued thereunder, (ii) such plan complies in form with Section 409A of the Code
and the guidance issued thereunder and (iii) the transaction contemplated by
this Agreement will not result in Section 409A of the Code imposing any tax
consequences to the participants in such plan (including the inclusion in income
of deferred amounts, or any additional tax pursuant to Section 409A(a)(1)(B) of
the Code).

 
30

--------------------------------------------------------------------------------

 
 
SECTION 4.20 Environmental Matters. Except as reflected in Schedule 4.20;
 
(a)         To the knowledge of the Credit Parties, the Real Property does not
contain any Hazardous Material in amounts or concentrations which (i)
constitutes a violation of, (ii) requires Remedial Action under, or (iii) could
give rise to liability under, any Environmental Law, where such violation,
Remedial Action or liability could reasonably be expected to have a Material
Adverse Effect;
 
(b)         To the knowledge of the Credit Parties, the Real Property and all
operations of each Credit Party and its Subsidiaries are in compliance in all
material respects, and in the last five years have been in compliance in all
material respects, with any Environmental Law;
 
(c)         Each Credit Party and each of its Subsidiaries has obtained each
Environmental Permit required under any Environmental Law and that is necessary
for the ordinary course of the Business, each such Environmental Permit is in
full force and effect, and each Credit Party and its Subsidiaries is in
compliance with each material term and condition of such Environmental Permits.
 
(d)         No Credit Party, any of its Subsidiaries, nor any of their
respective present Property or operations, is subject to any outstanding written
order from or agreement with any Governmental Authority, or subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Material.
 
(e)         To the knowledge of the Credit Parties, there has been no Release or
threatened Release in violation of any applicable Environmental Law at, from,
under or proximate to the Real Property or at any other Property or otherwise in
connection with the operations of any Credit Party or its Subsidiaries, that
would (i) require Remedial Action under any Environmental Law, (ii) could give
rise to liability under any Environmental Law, or (iii) which, otherwise in
connection with the operations of any Credit Party or its Subsidiaries, could
reasonably be expected to have a Material Adverse Effect;
 
(f)          No Credit Party nor any of its Subsidiaries has received any notice
of an Environmental Claim in connection with the Real Property, other Property
or its operations or with regard to any Person whose liabilities for any
Environmental Law such Credit Party or any of its Subsidiaries has retained or
assumed, in whole or in part, contractually, by operation of law or otherwise,
nor does any Borrower have reason to believe that any such notice will be
received or is being threatened; and
 
(g)         No Hazardous Material has not been transported, by or on behalf of
the Credit Parties, from the Real Property in violation of any Environmental
Law, nor has any Hazardous Material been generated, treated, stored or disposed
of at, on or under any Real Property in a manner that could reasonably be
expected to give rise to liability under any Environmental Law, nor has any
Credit Party or any of its Subsidiaries retained or assumed any liability,
contractually, by operation of law or otherwise, with respect to the generation,
treatment, storage or disposal of Hazardous Material.  In addition, no Credit
Party or any of its Subsidiaries has any underground storage tank (i) that is
not properly permitted under, and in compliance with, any applicable
Environmental Law, or (ii) to the knowledge of any Credit Party, is experiencing
or has ever experienced a Release.

 
31

--------------------------------------------------------------------------------

 
 
SECTION 4.21 Labor Matters.  As of the date hereof, there are no strikes,
lockouts or slowdowns against any Credit Party or any of its Subsidiaries
pending or, to the knowledge of the Credit Parties, threatened.  The hours
worked by and payments made to employees of any Credit Party or any of its
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938,
as amended, or any other Applicable Law.  Except as disclosed in Schedule 4.21
hereto, all payments due from any Credit Party or any of its Subsidiaries or for
which any claim may be made against any Credit Party or any of its Subsidiaries,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Credit
Party or any of such Subsidiary.  Except as disclosed in Schedule 4.21, no
Credit Party is a party to or bound by any collective bargaining agreement and
the consummation of the Transaction will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Credit Party or any of its
Subsidiaries is bound.
 
SECTION 4.22 Employees.   Attached hereto as Schedule 4.22 is an accurate and
complete list of all employment and compensation contracts, including all
retirement benefit agreements not disclosed on Schedule 4.19, between any Credit
Party or any of its Subsidiaries and their respective officers and
executives.  To the knowledge of the Credit Parties, no officer, executive or
other key employee of any Credit Party or any of its Subsidiaries has advised
any Credit Party or any of its Subsidiaries (orally or in writing) that he or
she intends to terminate employment with such Credit Party or any of its
Subsidiaries.
 
SECTION 4.23 Solvency.  After giving effect to the consummation of the
Transaction, each Credit Party and its Subsidiaries is Solvent.  This Agreement
is being executed and delivered by the Borrowers to the Holder in good faith and
in exchange for fair, equivalent consideration.  No Credit Party or any of its
Subsidiaries intends to nor does management believe any Credit Party or
Subsidiary will incur debts beyond its ability to pay as they mature.  No Credit
Party or any of its Subsidiaries contemplates filing a petition in bankruptcy or
for an arrangement or reorganization under the United States Bankruptcy Code or
any similar law of any jurisdiction now or hereafter in effect relating to it,
nor do the Borrowers have any knowledge of any threatened bankruptcy or
insolvency proceedings against any Credit Party or any Subsidiary of a Credit
Party.
 
SECTION 4.24 Licenses.  Each Credit Party and each of its Subsidiaries has all
material Licenses necessary to operate the Business.
 
SECTION 4.25 Broker’s Fees; Transaction Fees.   Except as set forth in Schedule
4.25, no Credit Party or any of its Subsidiaries has any obligations to any
Person in respect of any finder’s, broker’s or investment banking fees in
connection with the Transaction.
 
SECTION 4.26 Intellectual Property.   As of the Closing Date, each Credit Party
and each of its Subsidiaries owns or will own or has rights to use all
Intellectual Property necessary to continue to conduct its business as now or
heretofore conducted by it or proposed to be conducted by it and each patent,
registered or material trademark and registered or material copyright and
license owned by any Credit Party or any of its Subsidiaries is listed, together
with application or registration numbers, as applicable in Schedule 4.26.  To
the knowledge of the Credit Parties, each Credit Party and each of its
Subsidiaries conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person and no Person is
infringing or interfering with any Intellectual Property of any Credit Party or
its Subsidiaries.

 
32

--------------------------------------------------------------------------------

 
 
SECTION 4.27 Foreign Assets Control Regulations and Anti-Money Laundering.


(a)        OFAC.  No Credit Party or any of its Subsidiaries (i) is a person
whose Property or interest in Property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.


(b)        Patriot Act.  Each Credit Party and each of its Subsidiaries are in
compliance, in all material respects, with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, P.L. 107-56, as amended.  No part of the proceeds of the Notes will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE V.
AFFIRMATIVE COVENANTS
 
Until the Notes and all Obligations are repaid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), unless the Required Holders shall otherwise consent in writing, the
Borrowers covenant and agree with the Holders that:
 
SECTION 5.1 Existence; Businesses and Properties.
 
(a)         Each Borrower will do or cause to be done all things necessary to
preserve and maintain its and its Subsidiaries’ legal existence except as
permitted by Section 6.5 and to maintain such Person’s right to do business in
each jurisdiction in which such Person conducts business.
 
(b)         Each Borrower will, and will cause each of its Subsidiaries to, do
or cause to be done all things necessary to: (i) obtain, preserve, renew, extend
and keep in full force and effect the Licenses and Intellectual Property
material to the conduct of the Business; (ii) maintain and preserve all Property
material to the conduct of the Business and keep such Property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; and (iii) use its
reasonable efforts, in the ordinary course of business, to preserve its business
organization and preserve the goodwill and business of the customers, suppliers
and others having material business relations with it.

 
33

--------------------------------------------------------------------------------

 
 
SECTION 5.2 Insurance.
 
(a)         Each Borrower will keep its and each of its Subsidiaries’ insurable
properties adequately insured at all times by financially sound and reputable
insurers, maintain such other insurance to such extent and against such risks as
is reasonable and prudent and as may otherwise be reasonably required by the
Holders, including commercial general liability insurance against claims for
personal injury or death or Property damage occurring upon, in, about or in
connection with the use of any Property owned, occupied or controlled by it,
director and officer liability insurance, product liability insurance, and
business interruption insurance, and maintain such other insurance as may be
required by Applicable Law.  Unless the Borrowers provides evidence to the
Holders upon request of their compliance with this Section 5.2, the Holders may
purchase such insurance at the expense of the Borrowers to protect the interests
of the Holders.
 
(b)         The Credit Parties shall at all times maintain key man life
insurance of not less than $5,000,000 on the life of Crain.  Within 60 days from
the date hereof, the Borrowers shall deliver to the Holders evidence that the
Agent is designated as the primary beneficiary thereof.  In the event of the
death of Crain, the Holders shall use the proceeds from such insurance policy to
prepay the Notes and, notwithstanding anything to the contrary in Section 2.6,
no Repayment Charge shall be due in connection with such prepayment.
 
SECTION 5.3 Obligations and Taxes.  Each Borrower will pay, and will cause its
Subsidiaries to (a) pay its material Indebtedness and other material obligations
promptly and in accordance with their terms and (b) pay and discharge promptly
when due all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its Property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof (other than a Permitted Lien),
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings, no Lien has attached with respect thereto and the Borrowers shall
have set aside on their books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien.
 
SECTION 5.4 Financial Statements, Reports, etc.  The Borrowers will furnish to
the Holders:
 
(a)         within 90 days after the end of each fiscal year or, if the Parent
has filed for an extension under the Exchange Act with respect to such fiscal
year, 105 days after the end of such fiscal year, the Consolidated and
consolidating balance sheets and related statements of operations, stockholders’
equity and cash flows, showing the financial condition of the Parent and its
Subsidiaries, as of the close of such fiscal year and the results of its
operations during such year, such Consolidated statements to be audited by an
independent public accountant of recognized national or regional standing
acceptable to the Holders, and accompanied by an opinion of such accountant
(which shall not be qualified in any material respect) that such financial
statements fairly present the financial condition, results of operations and
cash flows of the Parent and its Subsidiaries on a Consolidated basis in
accordance with GAAP;

 
34

--------------------------------------------------------------------------------

 
 
(b)         within 45 days after the end of each fiscal quarter for the first
three quarters of each fiscal year or, if the Parent has filed for an extension
under the Exchange Act with respect to such fiscal quarter, 50 days after the
end of such fiscal quarter, the Consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows showing
the financial condition of the Parent and its Subsidiaries, as of the close of
such fiscal quarter and the results of its operations during such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
preceding fiscal year, all in reasonable detail and all certified by its
Financial Officer as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries on a Consolidated basis in accordance with GAAP (but without
footnotes), subject to normal year-end audit adjustments, together with a
quarterly management summary description of operations, together with detailed
calculations evidencing compliance with the financial ratios and covenants set
forth in Section 5.11;
 
(c)         within 60 days after October 31, 2011, November 30, 2011, December
31, 2011 and January 31, 2012 and within 30 days after the end of each month
thereafter, (i) monthly and year-to-date Consolidated and consolidating balance
sheet and related statements of operations, members’ equity and cash flows
showing the financial condition of the Parent and its Subsidiaries, setting
forth in each case in comparative form the corresponding figures for the
corresponding month and fiscal year-to-date period of the preceding fiscal year
and the corresponding figures for the corresponding month and fiscal
year-to-date period of the annual budget, (ii) a schedule of the outstanding
Indebtedness of the Parent and its Subsidiaries describing in reasonable detail
each such debt issue or loan outstanding and the principal amount with respect
to each such debt issue or loan and (iii) any other operating reports prepared
by management for such period, including any internal monthly management report;
 
(d)        concurrently with any delivery of financial statements under
sub-paragraph (a) or (b) above, a certificate substantially in the form attached
hereto as Exhibit B of the Financial Officer of the Parent opining on or
certifying such statements containing a detailed calculation of the relevant
items used to calculate compliance with the financial covenants set forth in
Section 5.11 and, certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto;
 
(e)         promptly after becoming publicly available, copies of all final
periodic and other reports, proxy statements and other materials filed by any
Credit Party with the U.S. Securities and Exchange Commission (the “SEC”), or
any Governmental Authority succeeding to any or all of the functions of the SEC,
or with any national securities exchange, or distributed to its shareholders, as
the case may be;
 
(f)          within 30 days of filing, copies of all material documents filed by
any Credit Party or any of its Subsidiaries with any Governmental Authority,
including the U.S. Internal Revenue Service, the U.S. Environmental Protection
Agency (and any state equivalent), the U.S. Occupational Safety & Health
Administration and the SEC;

 
35

--------------------------------------------------------------------------------

 
 
(g)         promptly upon request by any Holder, copies of all pleadings related
to any material action, suit or proceeding, whether at law or in equity or by or
before any Governmental Authority, by or against any Credit Party or any of its
Subsidiaries;
 
(h)        as soon as practicable, and in any event not later than 30 days prior
to the commencement of each fiscal year, (i) a copy of the Credit Parties’
operating and capital expenditure budget,  in a form consistent with the
financial statements provided hereunder and (ii) financial projections for the
Credit Parties containing a pro forma balance sheet, income statement and cash
flow statement for each quarter for such fiscal year, in a form consistent with
the financial statements provided hereunder;
 
(i)          within 10 days of receipt, copies of any notice of default on any
loans or leases, which default is in excess of $100,000, individually or in the
aggregate, to which the Credit Parties is a party;
 
(j)          to the extent not disclosed in an SEC Report, promptly after
entering into the same, copies of all shareholder agreements, material
employment agreements and other material agreements of the Credit Parties; and
 
(k)         promptly from time to time, such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
of its Subsidiaries, or compliance with the terms of any Investment Document, as
any Holder may reasonably request (including any information necessary to enable
the Holders to file any form required by any Governmental Authority).
 
SECTION 5.5 Litigation and Other Notices.  The Borrowers will furnish to the
Holders prompt written notice of the following:
 
(a)         any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
 
(b)         within 30 days of filing, the filing or commencement of or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, by or against any Credit Party, any of its Subsidiaries
or any Affiliate thereof which could reasonably be expected to have a Material
Adverse Effect, and any judgments entered against any Credit Party or any of its
Subsidiaries;
 
(c)         at least 15 days and no more than 60 days prior notice of any Change
of Control, to the extent that the Borrowers have notice of such Change of
Control;
 
(d)         any development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect (including any enforcement,
remedial or other governmental regulatory or other action instituted, completed
or threatened in writing against the Credit Parties pursuant to any applicable
Environmental Law, and any claim made by any Person against the Credit Parties
relating to liability in respect of Hazardous Material, which in each case would
reasonably be expected to result in a Material Adverse Effect);
 
 
36

--------------------------------------------------------------------------------

 
 
(e)            any material change in accounting policies or financial reporting
practices by any Credit Party or any of its Subsidiaries;
 
(f)             any of the following if the same would reasonably be expected to
result in liability or loss to one or more Credit Parties, either individually
or in the aggregate, in excess of $100,000: (i) any enforcement, cleanup,
removal or other governmental or regulatory actions instituted, completed or
threatened against any Credit Party or any of their respective Property pursuant
to any applicable Environmental Law, (ii) any other Environmental Claim, and
(iii) any environmental or similar condition on any Real Property adjoining the
Property of any Credit Party that could reasonably be anticipated to cause such
Credit Party’s Property or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use of such
Property under any Environmental Law;
 
(g)            as soon as possible after, and in any event within 10 days after
any Responsible Officer of any Borrower or any ERISA Affiliate knows or has
reason to know of, any ERISA Event that alone or together with any other ERISA
Event could reasonably be expected to result in liability of such Borrower or
such ERISA Affiliate in respect of each employee benefit plan as defined in
Section 3(3) of ERISA or any other plan described in Section 4.19(a) in an
aggregate amount exceeding $100,000, together with a statement of a Financial
Officer of such Credit Party setting forth details as to such ERISA Event and
the action, if any, that such Credit Party proposes to take with respect
thereto; and
 
(h)            the creation, establishment or acquisition of any Subsidiary or
the issuance by any Credit Party of any Equity Interests or warrant, option or
similar agreement to a Person other than another Credit Party.
 
Each notice pursuant to this Section 5.5 shall be accompanied by a written
statement by a Responsible Officer on behalf of the Borrowers setting forth
details of the occurrence referred to therein, and stating what action the
Borrowers propose to take with respect thereto and at what time.  Each notice
under Section 5.5(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Investment Document that have been
breached or violated.
 
SECTION 5.6  Maintaining Records; Access to Properties and Inspections.  Each
Credit Party will keep, and will cause its Subsidiaries to keep, proper books of
record and account in which full and correct entries in conformity with GAAP are
made of all material dealings and transactions in relation to its business and
activities.  Each Credit Party will permit any representatives designated by the
Holders to obtain background information on such Person and its management and
to visit and inspect the financial records and the properties of such Person and
its Subsidiaries during normal business hours and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Holders to discuss the affairs,
finances and condition of such Person and its Subsidiaries with the officers
thereof and independent accountants therefor.  In addition, the Credit Parties
shall permit the Holders to conduct a review of the use of the proceeds of the
Notes and, upon the request of the Holders, shall certify in writing to the
Holders that the proceeds of the Notes were used in accordance with Section 2.12
hereof.

 
37

--------------------------------------------------------------------------------

 
 
SECTION 5.7  Compliance with Laws. Each Credit Party will comply and will cause
its Subsidiaries to comply in all material respects with Applicable Laws whether
now in effect or hereinafter enacted.
 
SECTION 5.8  Environmental Matters.   Each Credit Party will, and will cause its
Subsidiaries to: comply, and cause all lessees and other persons occupying their
Properties to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Properties; obtain and
renew all material Environmental Permits necessary for their operations and
Properties; and conduct in all material respects any Remedial Action in
accordance with any applicable Environmental Law; provided, however, that no
Credit Party shall be required to undertake any Remedial Action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances.  If an Event of Default caused by reason of a breach of Section
4.20 or this Section 5.8 or the presence of a Release or threatened Release
shall have occurred and be continuing, then the Borrowers shall, at the request
of the Holders, provide to the Holders within a reasonable time, not to exceed
90 days after such request, at the expense of the Borrowers, a Phase I
environmental site assessment report for any Real Property described in such
request, prepared by an environmental consulting firm acceptable to the Holders
(and, if based upon the recommendation of such environmental consulting firm, a
Phase II environmental site assessment report within a reasonable time, not to
exceed 90 days following the recommendation) indicating the presence or absence
of any Hazardous Material and the estimated cost of any Remedial Action in
connection with any Hazardous Material on the Real Property.  Without limiting
the generality of the foregoing, if the Holders reasonably determine at any time
that any such report will not be provided within the time referred to above, the
Holders may retain an environmental consulting firm to prepare such report at
the expense of the Borrowers, and the Borrowers hereby grant and agree to cause
any Subsidiary that owns any Property described in such request to grant at the
time of such request, to the Holders such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such Phase I or Phase II
assessment.
 
SECTION 5.9  Further Assurances.  Each Credit Party will execute, and will cause
its Subsidiaries to execute, any and all further documents, agreements and
instruments, and take all further action that may be required under Applicable
Law, or that the Holders may reasonably request, in order to effectuate the
transactions contemplated by the Investment Documents.  The Credit Parties shall
deliver or cause to be delivered to the Holders all such instruments and
documents (including legal opinions) as the Holders may reasonably request to
evidence compliance with this Section.  In addition, in the event that the
Borrowers and the Senior Lenders agree to amend the Senior Credit Facility to
add any additional financial covenants or amend any of the existing financial
covenants in the Senior Credit Facility to make such financial covenants more
restrictive, then the Borrowers shall execute and deliver to the Holders a
corresponding amendment to this Agreement (subject to applicable cushions as in
effect on the date hereof or as mutually agreed upon in writing thereafter) in
form and substance satisfactory to the Required Holders.
 
SECTION 5.10    Maintenance of Office or Agency.   The Borrowers shall maintain
an office or agency (a) where the Notes may be presented for payment, or for
registration and transfer and for exchange as provided in this Agreement, and
(b) where notices and demands to or upon the Borrowers in respect of the Notes
may be served.  The location of such office or agency initially shall be the
principal office of the Borrowers as set forth in Section 9.1 hereof.  The
Borrowers shall give the Agent written notice of any change of location thereof.

 
38

--------------------------------------------------------------------------------

 
 
SECTION 5.11    Financial Ratios and Covenants.  The Credit Parties shall with
respect to each period set forth below have complied or comply with and maintain
each of the following financial ratios and financial covenants, using the
information set forth in the financial statements provided by the Credit Parties
in accordance with Section 5.4 above:
 
(a)             Funded Leverage Ratio.  A Funded Leverage Ratio on the last day
of each fiscal quarter during the periods set forth below shall not be more than
the ratio set forth below for the applicable Measurement Period then ending:


Fiscal Quarters Ending
 
Ratio
September 30, 2011 through and including December 31, 2012
 
4.25 to 1.00
March 31, 2013 through and including December 31, 2013
 
4.00 to 1.00
March 31, 2014 through and including December 31, 2014
 
3.75 to 1.00
March 31, 2015 and thereafter
  
3.50 to 1.00

 
(b)             Senior Funded Leverage Ratio.  A Senior Funded Leverage Ratio on
the last day of each fiscal quarter during the periods set forth below shall not
be more than the ratio set forth below for the applicable Measurement Period
then ending:


Fiscal Quarters Ending
 
Ratio
September 30, 2011 through and including December 31, 2012
 
3.75 to 1.00
March 31, 2013 through and including December 31, 2013
 
3.50 to 1.00
March 31, 2014 through and including December 31, 2014
 
3.25 to 1.00
March 31, 2015 and thereafter
  
3.00 to 1.00

 
(c)             Fixed Charges Ratio.  A Fixed Charges Ratio as of the last day
of each fiscal quarter ending after the date hereof shall not be less than 1.05
to 1.00.
 
SECTION 5.12        Observation Rights.
 
(a)             The board of directors of the Parent shall hold a general
meeting (which may be held by conference call) at least quarterly for the
purpose of discussing the business and operations of the Parent and its
Subsidiaries.  The Parent shall notify each of the Holders in writing of the
date and time for each general or special meeting of its board of directors or
any committee thereof or of the adoption of any resolutions by written consent
(describing in reasonable detail the nature and substance of such action) at
least one week prior to any general meeting or approval of such resolutions by
written consent and at the time notice is provided to the directors of the
Parent of any special meeting and concurrently deliver to the Holders any
materials delivered to the directors of the Parent, including a draft of any
resolutions proposed to be adopted by written consent.  The Holders shall be
free to contact the directors of the Parent and discuss the pending actions to
be taken.

 
39

--------------------------------------------------------------------------------

 
 
(b)             The Parent shall permit one authorized representative of
Partners (and its successors) to attend and participate in all meetings of its
board of directors and any committee thereof, whether in person, by telephone or
otherwise (such representative is sometimes referred to herein as the
“Observer”). The Parent shall provide the Observer with such notice and other
information with respect to such meetings as are delivered to the directors of
the Parent.  The Parent shall pay such representative’s reasonable out-of-pocket
expenses (including, without limitation, the cost of airfare, meals and lodging)
in connection with the attendance at such meetings.
 
(c)             The Holders and each Observer to whom observation rights are
provided under Section 5.12(b) above, acknowledge and agree that the Parent is a
public company whose securities are registered with the SEC, and as such:
(i) any information concerning the Parent and the other Borrowers obtained as a
result of the exercise of such observation rights shall be deemed Information
(as defined in Section 9.18); (ii) any Information concerning the Parent and the
other Borrowers obtained as a result of the exercise of such observation
rights may constitute material non-public information that the Parent is
providing to the Holders and the Observer in reliance upon their agreements
hereunder and the Parent’s reliance upon Rule 100(b)(2)(ii) of Regulation FD
promulgated under the rules of the SEC; and (iii) the Holders and each Observer
shall be subject to the same insider trading policies adopted by the Parent from
time to time, as are applicable to the Parent’s board of directors, and to any
restrictions, rules and regulations of the SEC regarding insider trading, or the
use or dissemination of material non-public information, by members of a public
company’s board of directors.  Prior to acting as an Observer, the Holders shall
cause each Observer to acknowledge and agree, in writing, to this Section
5.12(c) and Section 9.18 (regarding confidentiality), and provide a copy of such
written agreement to the Borrowers; provided, however, that notwithstanding
anything to the contrary herein, Partners may elect at any time upon written
notice to the Borrower and the Parent to suspend its rights under paragraphs (a)
and (b) of this Section 5.12, and from and after the date that is 90 days after
the date of such notice until the date of delivery of any subsequent written
notice from Partners to the Parent and the other Borrowers that Partners is
reinstituting its rights under paragraphs (a) and (b) of this Section 5.12,
neither Partners nor any Observer shall be subject to clause (iii) of this
Section 5.12(c).
 
SECTION 5.13      Consultation. Upon the reasonable request of Partners, each
Credit Party shall make appropriate officers and directors of such Credit Party
available periodically at reasonable intervals and at reasonable times for
consultation with Partners or its designated representatives with respect to
matters relating to the business and affairs of the Credit Parties or their
Subsidiaries, including significant changes in management personnel and
compensation of employees, introduction of new products or new lines of
business, important acquisitions or dispositions of plants and equipment,
significant research and development programs, the purchasing or selling of
important trademarks, licenses or concessions or the proposed commencement or
compromise of significant litigation.  In the event that Partners transfers all
or any portion of its investment in the Credit Parties to an affiliated entity
that is intended to qualify as a venture capital operating company under the
United States Department of Labor Regulation published at 29 C.F.R. Section
2510.3-101, such transferee shall be afforded the same rights with respect to
the Credit Parties afforded to Partners hereunder and shall be treated, for such
purposes, as a third party beneficiary hereunder.

 
40

--------------------------------------------------------------------------------

 
 
SECTION 5.14      Operating Company Status   Each Borrower, having had the
benefit of legal counsel, represents, warrants and covenants that each Credit
Party shall at all times continue to qualify as an “operating company” pursuant
to United States Department of Labor Regulation published at 29 C.F.R. Section
2510.3-101(c).  Each Borrower shall confirm in writing the truth and accuracy of
the foregoing representations and warranties within seven business days
following its receipt of any Holder’s request therefor and, upon the reasonable
request of any Holder, such  Borrower shall furnish to such Holder an opinion,
in the form reasonably acceptable to the Holder and addressed to the Holder,
that such Credit Party should be an “operating company” pursuant to United
States Department of Labor Regulation published at 29 C.F.R. Section
2510.3-101(c).
 
SECTION 5.15       Use of Proceeds.  The Borrowers will use the proceeds of the
investment hereunder only for the purposes specified in Section 2.13.
 
ARTICLE VI.
NEGATIVE COVENANTS
 
Until the Notes and all Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) are
repaid in full, unless the Required Holders shall otherwise consent in writing,
the Borrowers covenant and agree not to do any of the following:
 
SECTION 6.1  Indebtedness.
 
(a)             No Credit Party will, nor will it permit any of its Subsidiaries
to, directly or indirectly incur, create, assume or permit to exist any
Indebtedness other than the following (together, the “Permitted Indebtedness”):
 
(i)              the Senior Debt;
 
(ii)            Indebtedness existing on the date hereof and set forth on
Schedule 4.7 and any renewals or refinancings of such Indebtedness in amounts
not exceeding the scheduled amounts (less any required amortization according to
the terms thereof) on substantially the same terms as in effect on the date
hereof and otherwise in compliance with this Agreement;
 
(iii)           Indebtedness created hereunder and under the other Investment
Documents;
 
(iv)           Indebtedness of any Credit Party to another Credit Party so long
as (A) after such transaction, such Credit Party providing the Indebtedness will
be Solvent and (B) no Default or Event of Default then exists or will exist as a
result of such transaction;
 
(v)            Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety and indemnity bonds and similar obligations, in each case provided
in the ordinary course of business;

 
41

--------------------------------------------------------------------------------

 
 
(vi)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five Business Days of its incurrence;
 
(vii)          Indebtedness in respect of taxes, assessments, governmental
charges or levies, claims of customs authorities and claims for labor, worker’s
compensation, materials and supplies to the extent that payment therefor shall
not at the time be required to be made in accordance with the provisions of
Section 5.3;
 
(viii)         Indebtedness in respect of judgments or awards under
circumstances not giving rise to a Default or Event of Default.
 
(ix)            Capital Lease Obligations and purchase money Indebtedness
incurred for fixed or capital Property acquired in the ordinary course of the
Business, provided that the aggregate amount of such Indebtedness outstanding at
any time shall not exceed $250,000;
 
(x)             Guarantees of Indebtedness otherwise permitted by this Section
6.1;
 
(xi)            endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;
 
(xii)           Earn Out Obligations existing on the date hereof and set forth
on Schedule 6.1(a)(xii) and other Earn Out Obligations after the date hereof
otherwise permitted by this Agreement (including Section 6.10) and purchase
price notes (“Seller Notes”) issued by a Borrower to a seller in connection with
a Permitted Acquisition or a Permitted Station Investment and otherwise
permitted by this Agreement so long as the terms of such Earn Out Obligations
and Seller Notes provide that a payment cannot be made thereunder if a default
exists under this Agreement or to the extent that the making of such payment
would create a default under this Agreement;
 
(xiii)          any other Indebtedness of any Credit Party; provided that at the
time of creation, incurrence or assumption thereof and at any time after giving
effect thereto, the aggregate principal amount of such other Indebtedness shall
not exceed $1,000,000; and
 
(xiv)         the DBA Acquisition Note.
 
(b)            Notwithstanding any provision to the contrary, no Credit Party
shall, nor will it permit any of its Subsidiaries to, incur any Indebtedness
that is subordinate or junior in right of payment to any Senior Debt unless such
Indebtedness by its terms is subordinated to the Notes, in each case on terms
acceptable to the Holders.
 
(c)            No Credit Party shall cancel any Indebtedness, claim or other
debt owing to it other than to another Credit Party, except for reasonable
consideration negotiated on an arm’s-length basis in the ordinary course of its
business consistent with past practices.

 
42

--------------------------------------------------------------------------------

 
 
SECTION 6.2  Liens.   No Credit Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property (including any Equity Interests of any Person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof except the following (the “Permitted
Liens”):
 
(a)            Liens securing the Senior Debt;
 
(b)            Liens on Property of such Credit Party or its Subsidiaries
existing on the date hereof and set forth in Schedule 6.2; provided that such
Liens shall secure only those obligations that they secure on the date hereof
and the amount of Indebtedness secured thereby shall not be increased;
 
(c)            Liens for taxes, assessments or governmental charges (excluding
any Lien imposed pursuant to any of the provisions of ERISA) not yet due any
payable or which are being contested in compliance with Section 5.3 but only if
the existence of such Lien being contested reasonably could not be expected to
have a Material Adverse Effect;
 
(d)            Liens of carriers, warehousemen, mechanics, materialmen,
repairmen or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are being contested
in compliance with Section 5.3;
 
(e)            Liens (other than any Lien imposed by ERISA) consisting of
pledges and deposits made in the ordinary course of business to secure
obligations under workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure public or statutory obligations;
 
(f)             deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases (other than Capital Lease Obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
 
(g)            zoning restrictions, easements, rights-of-way, restrictions on
use of Real Property and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and do
not materially detract from the value of the Property subject thereto or
materially adversely interfere with the use of such Property for its present
purposes;
 
(h)            Capital Lease Obligations and purchase money Liens on fixed or
capital Property acquired in the ordinary course of the Business with respect to
Indebtedness permitted under Section 6.1(a)(ix), provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital asset, (ii) such Liens do not at any time encumber any Property other
than the Property financed by such Indebtedness and (iii) the amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the
original purchase price of such Property and related costs and charges imposed
by the vendors thereof;
 
(i)             Liens arising solely by virtue of any contractual or statutory
or common law provisions relating to banker’s Liens, rights to set-off or
similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution, provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Credit Party or any Subsidiary in excess of those set
forth by regulations promulgated by the Board of Governors of the Federal
Reserve System, and (ii) such deposit account is not intended by the Credit
Party or such Subsidiary to provide collateral to the depositary institution
(except in connection with Liens securing the Senior Debt);

 
43

--------------------------------------------------------------------------------

 
 
(j)             any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
 
(k)             judgment Liens not giving rise to an Event of Default; and
 
(l)             any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Credit Party in connection with a Permitted
Acquisition; provided that (A) such Lien shall be less than the fair market
value of the asset secured thereby, (B) such Lien shall not have been not
created in contemplation of such event, (C) such Lien does not at any time
encumber any Property other than the Property financed by such Indebtedness and
(D) the amount of Indebtedness secured thereby is not increased.
 
SECTION 6.3       Sale and Lease-Back Transactions.  No Credit Party will, nor
will it permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, with any Person whereby it or any of its Subsidiaries shall sell
or transfer any Property, real or personal, used or useful in its or any of its
Subsidiaries’ business, whether now owned or thereafter acquired, and thereafter
rent or lease such Property or other Property that it or any of its Subsidiaries
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.
 
SECTION 6.4       Investments.  No Credit Party will, nor will it permit any of
its Subsidiaries to: (a) purchase or acquire (or commit to purchase or acquire)
any Equity Interests, or any obligations or other securities, of any Person; (b)
purchase or acquire (or commit to purchase or acquire) all or any material
portion of the Property of any Person, or of any line of business or division of
any Person, including by way of merger, consolidation or other combination or
(c) make (or commit to make) any advance, loan, extension of credit (other than
current trade and customer accounts receivable owing from non-Affiliates in the
ordinary course of business and payable in accordance with customary trade
terms) or capital contribution to or any other investment in, any Person (each,
an “Investment”) except:
 
(a)             Investments existing on the date hereof and listed on Schedule
6.4;
 
(b)            Cash and Cash Equivalents;
 
(c)             Investments in respect of interest rate protection agreements
entered into in the ordinary course of business and not for speculative
purposes;
 
(d)            the Acquisition;
 
(e)            Permitted Acquisitions;
 
(f)             Investments consisting of extensions of trade credit in the
ordinary course of the Business;

 
44

--------------------------------------------------------------------------------

 
 
(g)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; and
 
(h)            loans and advances to employees of any Credit Party or its
Subsidiaries for moving, entertainment, travel and other similar expenses in the
ordinary course of the Business; provided that the aggregate amount of all such
Investments under this clause (h) shall not exceed $250,000 at any one time
outstanding;
 
(i)             Investments in Wholly-Owned Subsidiaries of a Credit Party;
 
(j)             Permitted Station Investments;
 
(k)             Investments constituting Capital Expenditures which do not
exceed $1,000,000 in the aggregate in any fiscal year;
 
(l)             Additional Investments by the Borrowers and their respective
domestic Subsidiaries in any Persons in an aggregate amount invested from the
date hereof which does not exceed $100,000;
 
(m)           Investments constituting Indebtedness under Section 6.1(a)(iv);
 
(n)            Investments by the Parent in its acquisition of its Equity
Interests pursuant to a cashless exercise of an option to acquire such Equity
Interests; and
 
(o)            Investments by the Parent pursuant to Section 6.6(a)(ii) and
Section 6.6(a)(iv).
 
In valuing any Investments for the purposes of applying the limitations set
forth in this Section 6.4 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.
 
SECTION 6.5  Mergers, Consolidations, Sales of Assets.
 
(a)             No Credit Party will, nor will it permit any of its Subsidiaries
to, merge or consolidate or enter into any analogous reorganization or
transaction with any Person; provided that, upon five Business Day’s prior
written notice to the Holders, any Subsidiary of a Credit Party may be merged
with any Credit Party and any Credit Party may merge, consolidate or combine
with one or more other Persons in connection with a Permitted Acquisition, in
each case provided that the Credit Party is the surviving or successor entity
and, at the time of each such merger or consolidation, both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing.
 
(b)            No Credit Party will, nor will it permit any of its Subsidiaries
to, change its form of entity.
 
(c)             No Credit Party will, nor will it permit any of its Subsidiaries
to, consummate any Asset Disposition; provided, however, that Radiant Global
Logistics may consummate the sale of certain unimproved real property owned by
it and located in the State of Washington.

 
45

--------------------------------------------------------------------------------

 
 
SECTION 6.6  Dividends and Distributions.
 
(a)            No Credit Party shall, nor will it permit any of its Subsidiaries
to, declare or pay any Restricted Payments; provided, however, that
 
(i)             any Subsidiary of a Borrower may declare and pay a Restricted
Payment to such Borrower;
 
(ii)            so long as no Default or Event of Default is then in existence
or would otherwise arise therefrom, the Parent may redeem or repurchase its
Equity Interests from officers and employees of any Credit Party (or their
estates) upon the termination of employment of any such Person; provided that
(A) the aggregate amount of all cash paid in respect of all such shares so
redeemed or repurchased does not exceed $100,000 in any fiscal year of the
Parent or $250,000 in the aggregate from and after the Closing Date and (B)
prior to and after giving effect to the payment of such Restricted Payment, the
Borrowers are in compliance on a pro forma basis with Section 5.11 determined as
of the last day of the last full calendar quarter ending immediately prior to
such payment for which financial statements have been delivered and assuming
such payment was made on the first day of the relevant period;
 
(iii)           each Borrower may declare and make dividend payments or other
distributions payable solely in Equity Interests;
 
(iv)           so long as no default or Event of Default is then in existence or
would otherwise arise therefrom, Radiant Logistics Partners may make payments of
not more than $250,000 in any fiscal year to Radiant Capital Partners, LLC in
respect of minority business enterprise services or other services provided by
such Person to the Borrowers;
 
(v)            so long as no default of Event of Default is then in existence or
would otherwise arise therefrom, Radiant Transportation Partners, LLC (once
formed and after it becomes a Credit Party) may make payments of not more than
$250,000 in any fiscal year to Radiant Capital Partners, LLC in respect of
minority business enterprise services or other services provided by such Person
to the Borrowers; and
 
(vi)           so long as no Default or Event of Default is then in existence or
would otherwise arise therefrom, the Parent may redeem or repurchase its Equity
Interests (other than in respect of redemptions or repurchases permitted by
Section 6.6(a)(ii)); provided that (A) the aggregate amount of all cash paid in
respect of all such shares so redeemed or repurchased does not exceed $1,000,000
in the aggregate from and after the Closing Date and (B) prior to and after
giving effect to the payment of such Restricted Payment, the Borrowers are in
compliance on a pro forma basis with Section 5.11(a) and Section 5.11(b)
(provided that the applicable ratios for the purpose of compliance with this
Section 6.6(a)(vi) shall be 0.25 less than the then applicable ratio
requirements set forth in such sections) determined as of the last day of the
last full calendar quarter ending immediately prior to such payment for which
financial statements have been delivered, assuming such payment was made on the
first day of the relevant period.

 
46

--------------------------------------------------------------------------------

 
 
(b)            No Credit Party shall, nor shall it suffer or permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Borrower or any of its Subsidiaries to (i) pay any dividends or make any other
distributions on its Equity Interests or (ii) make or repay any loans or
advances to any Borrower or the parent of such Subsidiary, except to the extent
restricted by the Senior Credit Facility or this Agreement.
 
SECTION 6.7  Transactions with Related Persons.  Except as otherwise expressly
permitted herein or as set forth on Schedule 4.14, no Credit Party shall, nor
will it permit any of its Subsidiaries to, sell or transfer any Property to, or
purchase or acquire any Property from, or otherwise engage in any other
transactions with, any of its Related Persons other than another Credit Party,
except that: (a) any Credit Party may engage in the foregoing transactions with
Related Persons on terms that are fair and reasonable and no less favorable to
such Credit Party than it would obtain in a comparable arm’s-length transaction
with a Person not a Related Persons, provided that such transactions,
individually or in the aggregate are not material to the Business; (b) any
Credit Party and its Subsidiaries may pay reasonable compensation to officers
and employees for actual services rendered to a Credit Party or its Subsidiaries
in the ordinary course of business;  and (c) any Credit Party may pay directors’
fees to and reimbursement of actual out-of-pocket expenses incurred in
connection with attending board of director meetings not to exceed in the
aggregate for the Borrowers and their Subsidiaries, with respect to all such
items, $25,000 in any fiscal year of the Borrowers; provided, however, that the
Parent may pay director fees of up to $50,000 in each fiscal year to each
independent director of the Parent.
 
SECTION 6.8  Business of Credit Parties and Subsidiaries. 
 
(a)            No Credit Party shall, nor will it permit any of its Subsidiaries
to, engage at any time in any business or business activity other than the
Business.
 
(b)            No Credit Party shall, nor will it permit any of its Subsidiaries
to, acquire or create any new Subsidiary unless such subsequently acquired or
organized Subsidiary joins this Agreement and the Notes as a Borrower hereunder
as well as any other Loan Documents as Caltius may reasonably require, all in
form and substance satisfactory to Agent.
 
(c)            Each Credit Party shall at all times own all of the outstanding
Equity Interests of its Subsidiaries, free and clear of all Liens, rights,
options, warrants or other similar agreements or understandings other than
Permitted Liens.
 
(d)            No Credit Party shall, nor will it permit any of its Affiliates
to, directly or indirectly purchase or otherwise acquire, or offer to purchase
or otherwise acquire, any outstanding Notes or any portion of the Senior Credit
Facility except by way of payment or prepayment in accordance with the
provisions hereof.

 
47

--------------------------------------------------------------------------------

 
 
(e)            No Credit Party shall issue or permit to remain outstanding any
Equity Interests which by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable) or upon the happening of any
event (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof,
in whole or in part, (iii) requires payments of dividends or distributions in
cash or (iv) is convertible or exchangeable for Indebtedness or Equity Interests
described under clause (i), (ii) or  (iii) above, in each case on or prior to
the first anniversary of the Maturity Date.
 
SECTION 6.9  Investment Company Act.   No Credit Party will, nor will it permit
any of its Subsidiaries to, become an investment company subject to registration
under the Investment Company Act of 1940, as amended.
 
SECTION 6.10     Acquisitions.  Other than the Acquisition, no Credit Party
will, nor will it permit any of its Subsidiaries to, acquire any Equity
Interests or all or a material portion of the assets of any Person or any
division or line of business of such Person (unless such Credit Party or
Subsidiary making such acquisition complies with all of the following (the
“Permitted Acquisition”):
 
(a)            the Equity Interests or Property acquired in such acquisition
constitute a business reasonably related to the Business and the board of
directors of the Parent specifically deems such acquisition to be of strategic
importance to the Borrowers;
 
(b)            no Default or Event of Default shall exist prior to or will be
caused as a result of such acquisition;
 
(c)            the Credit Parties shall have provided the Holders with at least
30 Business Days prior written notice of such acquisition, such notice to
include (i) a description of the Property or Equity Interests to be purchased,
(ii) the price and terms of such acquisition, (iii) a certificate of its
Financial Officer to the effect that no Default or Event of Default exists and
attaching, in reasonable detail, computations and a Consolidated financial
statement prepared on a pro forma basis of the Parent and its Subsidiaries
immediately prior to and after giving effect to such acquisition demonstrating
compliance with Section 5.11 as of the last day of the last full calendar
quarter ending immediately prior to such acquisition for which financial
statements have been delivered as if such acquisition were effective on the
first day of the relevant period; provided, however, that if the Credit Parties
borrow any sums under the Senior Credit Facility to fund any amount incurred,
assumed or otherwise payable at closing in connection with such transaction, the
applicable ratio for the Senior Funded Leverage Ratio delivered on a pro forma
basis as required herein shall be 0.25 less than the then applicable Senior
Funded Leverage Ratio requirement set forth in Section 5.11(b) and (iv) such
other information with respect thereto as is reasonably requested by the
Holders. For purposes of this Section 6.10, the pro forma computations shall be
with reference to the actual financial results of the Credit Party or such
Subsidiary and the Person being acquired, with only such adjustments as may be
approved in writing by the Holders;
 
(d)            in the event of an acquisition of Equity Interests of a Person,
such Person shall become a Wholly-Owned Subsidiary of a Credit Party or one of
its Subsidiaries;
 
(e)            such Person whose Equity Interests or Property is being acquired
shall have as of the last day of the most recent fiscal quarter of such Person
ending on or immediately prior to the date of such acquisition actual (or pro
forma to the extent approved in writing by the Holders) EBITDA and Net Income
greater than $1, in each case for the 12 month period ending on such date;

 
48

--------------------------------------------------------------------------------

 
 
(f)             the aggregate cash consideration payable at the closing of the
acquisition shall not exceed $7,500,00 for any single transaction and
$12,500,000 in the aggregate in any fiscal year or such other amount approved in
writing by the Holders; provided, however, that (i) the foregoing limitation
shall exclude cash consideration derived from the proceeds of sales of newly
issued Equity Interests of the Parent during the nine-month period prior to the
closing of such acquisition to the extent the Parent notifies the Holders in
writing of the use of such cash consideration from sales of newly issued Equity
Interests in such transaction or transactions and (ii) the written consent of
the Holders shall be required if the aggregate cash consideration payable at the
closing of such transaction is equal to or greater than $25,000,000;
 
(g)            the post-closing availability under the Senior Credit Facility is
at least $4,000,000 on a pro forma basis;
 
(h)            the number of Permitted Acquisitions that the Credit Parties have
completed in such fiscal year does not exceed three; and
 
(i)             the Parent shall have provided to the Holders the Permitted
Acquisition Deliverables for such acquisition.
 
SECTION 6.11      Prepayments.   Except for the Senior Debt, the Notes and
Indebtedness owed to a Borrower from a Subsidiary, no Credit Party nor any of
its Subsidiaries shall, prepay any Indebtedness that is in parity with or
subordinate to the Notes by structure or contract.
 
SECTION 6.12      Additional Negative Pledges.  Except for the Investment
Documents and the documents relating to the Senior Debt, no Credit Party shall,
nor will it permit any of its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its Property, whether now owned or hereafter
acquired, or requiring the grant of any security for an obligation if security
is given for some other obligation, except for Permitted Liens.
 
SECTION 6.13     Accounting Changes.   No Credit Party shall, nor will it permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required or permitted by GAAP, or change its
fiscal year from its current fiscal year.
 
SECTION 6.14     Stay, Extension and Usury Laws.   To the extent permitted under
Applicable Law, each Credit Party covenants and agrees that it will not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, and will use its best efforts to resist any attempts to claim
or take the benefit of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force on behalf of itself or any of its
Subsidiaries, which may affect the covenants or the performance of its
obligations under this Agreement or the Notes.  To the extent permitted under
Applicable Law, each Credit Party hereby expressly waives all benefit or
advantage of any such law on behalf of itself and its Subsidiaries, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Holders, but will suffer and
permit the execution of every such power as though no such law has been enacted,
in each case on behalf of such Credit Party and its Subsidiaries

 
49

--------------------------------------------------------------------------------

 
 
SECTION 6.15     Limitation on Foreign Operations and Joint Ventures.   No
Credit Party shall permit (i) as of the last day of any fiscal quarter of the
Borrowers, any Borrower and its Domestic Subsidiaries to own directly Property
representing less than 85% of the total consolidated Property of such Borrower
and its Subsidiaries determined on such date or (ii) as of the last day of any
fiscal quarter of the Borrowers, the portion of Net Income for the period of
four consecutive fiscal quarters of any Borrower then ended which is
attributable to the Foreign Subsidiaries to exceed 15% of Net Income for such
period.
 
SECTION 6.16      Compliance with ERISA No Credit Party shall, nor will it
suffer or permit any of its Subsidiaries to:
 
(a)            terminate any Plan subject to Title IV of ERISA so as to result
in any material liability to any Credit Party or any of its Subsidiaries;
 
(b)            permit to exist any ERISA Event which could reasonably be
expected to have a Material Adverse Effect;
 
(c)            make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any material
liability to such Credit Party or Subsidiary;
 
(d)            enter into any new Plan subject to Title IV of ERISA or modify
any existing Plan subject to Title IV of ERISA so as to increase its obligations
thereunder which could reasonably be expected to have a Material Adverse Effect;
 
(e)            permit the present value of all nonforfeitable accrued benefits
under any Plan or Plans subject to Title IV of ERISA (using the actuarial
assumptions utilized by the PBGC upon termination of a Plan) materially to
exceed, either individually or in the aggregate for all such Plans, the fair
market value of Plan Property allocable to such benefits by more than $100,000,
all determined as of the most recent valuation date for each such Plan; or
 
(f)             become a participating employer in, or a contributing sponsor
to, a Multiemployer Plan to the extent same would result in any liability to
such Credit Party or any of its Subsidiaries in excess of $100,000.
 
SECTION 6.17      OFAC.  No Credit Party shall, nor will it suffer or permit any
of its Subsidiaries to, (a) become a Person whose Property or interests in
Property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (b) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise associated with any such Person in any
manner violative of Section 2 or (c) will otherwise become a Person on the list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
 
SECTION 6.18      Inconsistent Agreements; Charter Amendments; Amendments to
Agreement.   No Credit Party shall (a) enter into any agreement or arrangement
which would restrict in any material respect the ability of such Credit Party to
fulfill its Obligations under the Investment Documents, or (b) supplement, amend
or otherwise modify the terms of their articles or certificate of incorporation
or bylaws or any of the Investment Documents if the effect thereof would
reasonably be expected to have a Material Adverse Effect, (c) consent to any
amendment of the Acquisition Documents or (d) consent to any amendment of any
Earn Out Obligation without the prior written consent of the Holders.

 
50

--------------------------------------------------------------------------------

 
 
SECTION 6.19      Inactive Subsidiaries.   No Subsidiary identified on Schedule
4.5 as inactive shall have any assets, liabilities or conduct any operations
until such Subsidiary joins this Agreement and the Notes as Borrower hereunder
as well as any other Loan Documents as Caltius may reasonably require, all in
form and substance satisfactory to Agent.


ARTICLE VII.
EVENTS OF DEFAULT AND REMEDIES
 
SECTION 7.1  Events of Default.   If any of the following events (“Events of
Default”) occur:
 
(a)            any representation or warranty made or deemed made in or in
connection with any Investment Document hereunder or any representation,
warranty or certification contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Investment Document, proves to have been incorrect in any material respect when
so made, deemed made or furnished (except to the extent already qualified by
materiality, in which case, it shall prove to have been incorrect in any
respect);
 
(b)            default is made in the payment of any principal amount of, or
Repayment Charge on, the Notes when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;
 
(c)            default is made in the payment of any interest on the Notes or
any other amount (other than an amount referred to in clause (b) above) due
under any Investment Document, when and as the same becomes due and payable, and
such default continues unremedied for a period of five Business Days;
 
(d)            default is made in the due observance or performance by any
Credit Party or any Subsidiary of a Credit Party of any covenant, condition or
agreement contained in Section 5.2, Section 5.3, Section 5.4(a), (b), (c) or
(d), Section 5.11 or in Article VI;
 
(e)            default is made in the due observance or performance by any
Credit Party or any Subsidiary of a Credit Party of any covenant, condition or
agreement contained in any Investment Document (other than those specified in
clause (b), (c) or (d) above) and such default continues unremedied for a period
of 30 days after the earlier of (i) the date such Person knew or should have
known of the occurrence of such default and (ii) the date upon which notice
thereof is given to the Borrowers by the Holders;
 
(f)             any default is declared or otherwise occurs (after giving effect
to any applicable notice and/or grace periods) under the Senior Debt, either (i)
which is in the payment of any amount due thereunder when and as the same
becomes due and payable or (ii) pursuant to which the Senior Lenders have
accelerated the maturity thereof;

 
51

--------------------------------------------------------------------------------

 
 
(g)            any default is declared or otherwise occurs (after giving effect
to any applicable notice and/or grace periods) under any Indebtedness of any
Credit Party or any of its Subsidiaries (other than the Senior Debt) in excess
of $250,000 or, collectively, in an aggregate principal amount exceeding
$1,000,000 (excluding the Senior Credit Facility);
 
(h)            the occurrence of any of the following with respect to any Credit
Party:  (i) such Credit Party shall have made an assignment for the benefit of
its creditors; (ii) such Credit Party shall have become unable, admit in writing
its inability or generally fail, to pay its debts as they become due; (iii) such
Credit Party shall have filed a voluntary petition in bankruptcy; (iv) such
Credit Party shall have been adjudicated bankrupt or insolvent; (v) such Credit
Party shall have filed any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future Applicable Law pertinent to such
circumstances; (vi) such Credit Party shall have filed or shall file any answer
admitting or not contesting the material allegations of a bankruptcy, insolvency
or similar petition filed against such Credit Party; (vii) such Credit Party
shall have sought or consented to, or acquiesced in, the appointment of any
trustee, receiver, or liquidator of such Credit Party or of all or any
substantial part of the Properties of such Credit Party; (viii) 60 days shall
have elapsed after the commencement of an action against such Credit Party
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future Applicable Law without
such action having been dismissed or without all orders or proceedings
thereunder affecting the operations or the business of such Credit Party having
been stayed, or if a stay of any such order or proceedings shall thereafter be
set aside and the action setting it aside shall not be timely appealed; or
(ix) 60 days shall have expired after the appointment, without the consent or
acquiescence of such Credit Party of any trustee, receiver or liquidator of such
Credit Party or of all or any substantial part of the Properties of such Credit
Party without such appointment having been vacated;
 
(i)             the occurrence of any action initiating, or any event that
results in, the dissolution, liquidation, winding-up or termination of such
Credit Party, other than (a) a technical dissolution of a Subsidiary which is
cured within 30 days thereof or (b) the liquidation and dissolution of any
Wholly-Owned Subsidiary into a Credit Party if the Credit Parties determine in
good faith that such liquidation or dissolution is in the best interest of the
Credit Parties;
 
(j)             any default is declared or otherwise occurs (after giving effect
to any applicable grace or notice periods) under any other material agreement of
any Credit Party or any of its Subsidiaries and the failure to cure such default
could reasonably be expected to have a Material Adverse Effect;
 
(k)            one or more judgments for the payment of money in excess of
$100,000, individually or in the aggregate, to the extent not fully paid or
discharged (excluding any portion thereof that is covered by a insurance policy
issued by an insurance company of recognized standing and creditworthiness) is
rendered against any Credit Party or any of its Subsidiaries, and the same shall
remain undischarged for a period of 15 consecutive days during which execution
is not effectively stayed, or any action is legally taken by a judgment creditor
to levy upon Property of any Credit Party or any of its Subsidiaries to enforce
any such judgment;
 
(l)             any non-monetary judgment or order shall be rendered against any
Credit Party or any of its Subsidiaries that is reasonably likely to have a
Material Adverse Effect, and there shall be any period of 15 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending approval or otherwise, shall not be in effect;

 
52

--------------------------------------------------------------------------------

 
 
(m)           an ERISA Event occurs that in the opinion of the Holders, when
taken together with all other such ERISA Events, could reasonably be expected to
result in liability of any Credit Party or its ERISA Affiliates in an aggregate
amount exceeding $100,000;
 
(n)            any execution or attachment shall be issued whereby any material
Property of any Credit Party or any of its Subsidiaries shall be taken or
attempted to be taken and the same shall not have been vacated or stayed within
30 days after the issuance thereof;
 
(o)            any Credit Party suspends or is enjoined, restrained or in any
way prevented by the order of any Governmental Authority from conducting all or
any material part of its business for more than 30 calendar days; or
 
(p)            Crain ceases to serve as the Chief Executive Officer of the
Parent and the Parent does not appoint a successor acceptable to the Holders
within 30 days after the date on which Crain is no longer serving as the Chief
Executive Officer;
 
then: (i) in every such event other than an Event of Default described in
Section 7.1(h) above, and at any time thereafter during the continuance of such
event, the Agent may, and shall at the direction of the Required Holders, by
notice to the Borrowers declare the principal amount then outstanding under the
Notes to be forthwith due and payable in whole or in part, whereupon the
principal amount so declared to be due and payable, together with the Repayment
Charge calculated as if such Notes were prepaid on the date of the Default, if
any, all PIK Amounts and accrued interest thereon and all other liabilities of
the Borrowers accrued hereunder and under any other Investment Document in
respect of such Notes, shall become forthwith due and payable, without
presentment demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Investment Document to the contrary notwithstanding; and (ii) in any event
with respect to an Event of Default described in Section 7.1(h) above, the
principal of the Notes then outstanding, together with the Repayment Charge
calculated as if the Notes were prepaid on the date of the Default, if any, all
PIK Amounts and accrued interest thereon and all other liabilities of the
Borrowers accrued hereunder and under any other Investment Document, shall
automatically become due and payable, without presentment demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Investment Document to the
contrary notwithstanding.
 
SECTION 7.2  Waivers.   The Credit Parties waive presentment, demand, notice of
dishonor, and protest, and all demands and notices of any action taken by the
Holders under this Agreement, except as otherwise provided herein.
 
SECTION 7.3  Enforcement Actions.   The Agent may, at its option, collect all or
any portion of the Obligations or enforce against the Credit Parties any of the
Holders’ rights and remedies with respect to the Obligations including: (a)
commencing or pursuing legal proceedings to collect any amounts owed with
respect to or to otherwise enforce the Obligations; or (b) executing upon, or
otherwise enforcing, any judgment obtained with respect to the payment or
performance of the Obligations.

 
53

--------------------------------------------------------------------------------

 
 
SECTION 7.4  Costs.  The Credit Parties shall pay all reasonable expenses of any
nature, whether incurred in or out of court, and whether incurred before or
after the Notes shall become due at their maturity date or otherwise (including
reasonable attorneys’ fees and costs) which the Holders may reasonably incur in
connection with the collection or enforcement of any of the Obligations.  The
Holders are authorized to pay at any time and from time to time any or all of
such expenses, to add the amount of such payment to the amount of principal
outstanding under the Notes, and to charge interest thereon at the rate
specified in the Notes.
 
SECTION 7.5  Set-off.   Upon the occurrence and during the continuance of any
Event of Default, each Holder is hereby authorized at any time and from time to
time without notice to any Credit Party (any such notice being expressly waived
by such Credit Party) and, to the fullest extent permitted by Applicable Law, to
set off and to apply any and all balances, credits, deposits (general or
special, time or demand, provisional or final), accounts or moneys at any time
held and other Indebtedness at any time owing by such Holder to or for the
account of such Credit Party against any and all of the obligations of the
Credit Parties now or hereafter existing under this Agreement or any other
agreement or instrument delivered by such Credit Party to such Holder in
connection therewith, whether or not such Holder shall have made any demand
hereunder or thereunder and although such obligations may be contingent or
unmatured.  The rights of the Holders under this Section are in addition to
other rights and remedies (including other rights of set-off) which they may
have.  A Holder shall give the Credit Party notice of any set-off hereunder
after such set-off has occurred.
 
SECTION 7.6  Remedies Non-Exclusive.  None of the rights, remedies, privileges
or powers of the Holders expressly provided for herein are exclusive, but each
of them is cumulative with, and in addition to, every other right, remedy,
privilege and power now or hereafter existing in favor of each of the Holders,
whether pursuant to the other Investment Documents, at law or in equity, by
statute or otherwise.
 
ARTICLE VIII.
THE AGENT
 
SECTION 8.1  Appointment and Authorization.  Each Holder hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Agent have or be deemed to have any
fiduciary relationship with any Holder, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
 
SECTION 8.2  Delegation of Duties.  The Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

 
54

--------------------------------------------------------------------------------

 
 
SECTION 8.3  Liability of the Agent.  Neither the Agent nor any of it
representatives shall (i) be liable for any action taken or omitted to be taken
by any of them under or in connection with this Agreement or any other Loan
Document (except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Holders for any recital, statement,
representation or warranty made by any Credit Party or any Subsidiary or
Affiliate of any Credit Party, any officer thereof contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Credit Party or any other
party to any Loan Document to perform its obligations hereunder or
thereunder.  Neither the Agent nor any of its representatives shall be under any
obligation to any Holder to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Properties, books or
records of any Credit Party or any of the Subsidiaries or Affiliates of any
Credit Party.
 
SECTION 8.4  Reliance by the Agent.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile or telephone
message, statement or other document or conversation believed by it to be
genuine and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrowers), independent accountants and other experts selected by the
Agent.  The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Holders (or, where an action or waiver
need only be approved by the Required Holders, by the Required Holders) as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Holders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Holders (or, where an action or
waiver need only be approved by the Required Holders, by the Required Holders)
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Holders.
 
SECTION 8.5  Notice of Default.  The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Holder or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Agent receives such
a notice, the Agent shall give notice thereof to the Holders.  The Agent shall
take such action with respect to such Default or Event of Default as shall be
requested by the Required Holders in accordance with Article VIII; provided,
however, that unless and until the Agent shall have received any such request,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Holders.

 
55

--------------------------------------------------------------------------------

 
 
SECTION 8.6  Credit Decision.  Each Holder expressly acknowledges that neither
the Agent nor any of its representatives has made any representation or warranty
to it and that no act by the Agent hereinafter taken, including any review of
the affairs of any Credit Party and its Subsidiaries shall be deemed to
constitute any representation or warranty by the Agent to any Holder.  Each
Holder represents to the Agent that it has, independently and without reliance
upon the Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Credit Parties and their Subsidiaries, and all
applicable bank regulatory laws relating to the transactions contemplated
thereby, and made its own decision to enter into this Agreement and extend
credit to the Borrowers hereunder.  Each Holder also represents that it will,
independently and without reliance upon the Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Credit Parties.  Except for notices, reports and other
documents expressly herein required to be furnished to the Holders by the Agent,
the Agent shall not have any duty or responsibility to provide any Holder with
any credit or other information concerning the business, prospects, operations,
Property, financial and other condition or creditworthiness of any Credit Party
which may come into the possession of the Agent.
 
SECTION 8.7  Indemnification.  Whether or not the transactions contemplated
hereby shall be consummated, upon demand therefor the Holders shall indemnify
the Agent (to the extent not reimbursed by or on behalf of the Credit Parties
and without limiting the obligation of the Credit Parties to do so), ratably
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including at any time following the
repayment of the loans hereunder and the termination or resignation of the
Agent) be imposed on, incurred by or asserted against the Agent as Agent in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided, however, that no Holder shall be liable for the payment to
the Agent of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from the Agent’s gross negligence or willful misconduct.  In
addition, each Holder shall reimburse the Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including attorney’s fees and
expenses) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein to the extent
that the Agent is not reimbursed for such expenses by or on behalf of the
Borrowers.  Without limiting the generality of the foregoing, if the Internal
Revenue Service or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Agent did not properly withhold tax
from amounts paid to or for the account of any Holder (because the appropriate
form was not delivered, was not properly executed, or because such Holder failed
to notify the Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Holder shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section 8.7, together with all related costs and  expenses
(including attorney’s fees and expenses).  The obligation of the Holders in this
Section 8.7 shall survive the payment of all Obligations hereunder.

 
56

--------------------------------------------------------------------------------

 
 
SECTION 8.8  Agent in Individual Capacity.  Partners and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory or other business with the Credit Parties and their
Subsidiaries and Affiliates as though Partners were not the Agent hereunder and
without notice to or consent of the Holders.  With respect to the loans
hereunder, Partners shall have the same rights and powers under this Agreement
as any other Holder and may exercise the same as though it were not the Agent,
and the terms “Holder” and “Holders” shall include Partners in its individual
capacity.
 
SECTION 8.9  Successor Agent.  So long as Partners or an Affiliate thereof holds
Notes payable to Partners or one of its Affiliates, Partners or one if its
Affiliates shall be the Agent.  Subject to the preceding sentence, the Agent may
resign as the Agent upon 30 days’ prior notice to the Holders and to the
Borrowers.  If the Agent shall resign as the Agent under this Agreement, the
Required Holders shall appoint from among the Holders a successor agent for the
Holders.  If no successor agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may thereupon appoint a successor agent from
among the Holders.  Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring the Agent and the term “the Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as the
Agent shall be terminated.  After any Agent’s resignation or removal hereunder
as the Agent, the provisions of this Article VIII shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the Agent under
this Agreement.  If no successor agent has accepted appointment as the Agent by
the date which is 30 days following a retiring Agent’s notice of resignation
(or, if later, 10 days after the date upon which the Agent designates a
successor agent), the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Holders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Holders appoint a successor
agent as provided for above.
 
ARTICLE IX.
 
MISCELLANEOUS
 
SECTION 9.1     Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(a)             if to the Borrowers, c/o Radiant Logistics, Inc., 405 114th
Avenue S.E., Bellevue, WA 98004, Attention: Chief Financial Officer (Facsimile
No. (425) 462-0768); with a copy to Fox Rothschild LLP, 2000 Market Street, 20th
Floor, Philadelphia, PA 19103, Attention: Stephen M. Cohen, Esq. (Facsimile No.
(215) 299-2150); and
 
(b)             if to the Agent or any Holder, c/o Caltius Capital Management,
LP, at its offices at 11766 Wilshire Blvd., Suite 850 Los Angeles, CA 90025,
Attention: Greg Howorth and Gavin Bates (Facsimile No. 310-996-9577); with a
copy to DLA Piper LLP (US), 500 8th Street, NW, Washington, DC 20004, Attention:
Anthony H. Rickert (Facsimile No. 202-799-5203).

 
57

--------------------------------------------------------------------------------

 
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given (i) two
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next Business day
delivery or (iii) on the date on which it is sent by (x) facsimile with
acknowledgment of receipt at the number to which it is required to be sent or
(y) electronic transmission upon electronic communication from the recipient
acknowledging receipt (whether automatic or manual from the recipient), in each
case to the intended recipient as set forth above.
 
SECTION 9.2     Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Investment Document shall be considered
to have been relied upon by the Holders and shall survive the making by the
Holders of the investment, regardless of any investigation made by the Holders
or on their behalf and shall continue in full force and effect as long as the
principal of or any accrued interest on the Notes is outstanding and
unpaid.  Notwithstanding anything to the contrary in this Agreement, the
provisions of Section 2.7, Section 2.8 and Section 9.1 through Section 9.15
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of the Notes, the invalidity or unenforceability of any
term or provision of this Agreement or any other Investment Document, or any
investigation made by or on behalf of the Holders.
 
SECTION 9.3     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrowers and Caltius, and when Caltius shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
 
SECTION 9.4      Successors and Assigns.
 
(a)             Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Credit Parties or the Holders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
 
(b)             No Credit Party shall assign or delegate any of its rights or
duties hereunder without the prior written consent of the Holders, and any
attempted assignment or delegation without such consent shall be null and
void.  Each Holder may assign or delegate any of its rights or duties hereunder
or under the Notes in accordance with Section 9.19.
 
SECTION 9.5  Expenses; Indemnity.
 
(a)             At the Closing, the Borrowers will pay Severally to Caltius a
closing fee of 2.0% of the aggregate principal amount of the Notes.

 
58

--------------------------------------------------------------------------------

 
 
(b)             On or prior to the Closing or at such other time or times as the
Agent or the Holders may reasonably require, the Borrowers will pay or reimburse
to the Agent or the Holders all reasonable expenses incurred by the Agent or the
Holders in connection with (i) the preparation and administration of this
Agreement and the other Loan Documents, (ii) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated), (iii) the enforcement or
protection of the Agent’s or the Holders’ rights in relation to this Agreement,
the other Loan Documents or any agreement or instrument contemplated hereby or
thereby, including any suit, action, claim or other activity of the Agent or any
Holder to collect or otherwise enforce the Obligations or any portion thereof,
or in connection with the Transaction, and, in connection with any of the
foregoing, the reasonable fees, charges and disbursements of (A) internal
counsel for the Agent or the Holders, (B) DLA Piper LLP (US), outside counsel
for Caltius, and (C) any other counsel for all Holders.  All fees, charges,
costs and expenses for which the Borrowers are responsible under the Loan
Documents shall be deemed part of the Obligations when incurred, payable upon
demand.
 
(c)             The Credit Parties, jointly and severally, agree to indemnify
the Agent, each Holder, and their respective directors, officers, employees and
agents (each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Investment Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transaction and the other
transactions contemplated thereby, (ii) any breach by a Borrower of its
obligations under this Agreement or any other Investment Documents, (iii) the
use of the proceeds of the investment, (iv) any claim, litigation investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto, (v) any actual or alleged presence or Release of Hazardous
Material on any Property owned or operated by any Credit Party or any of its
Subsidiaries or on any other Property to the extent arising from the Business,
operations or Property or the investment hereunder, or any Environmental Claim
related in any way to any Credit Party or any of its Subsidiaries, or (vi) the
violation or liability of a Holder under any Environmental Law related to or
arising from the Business, operations or Property or the investment hereunder;
provided that such indemnity shall not as to any Indemnitee be available to the
extent it resulted from the gross negligence or willful misconduct of such
Indemnitee.
 
(d)             All amounts due under this Section 9.5 shall be payable on
written demand therefor.
 
SECTION 9.6  Waiver of Consequential and Punitive Damages.  The parties hereto
waive to the fullest extent permitted by Applicable Law all claims to
consequential and punitive damages in any lawsuit or other legal action brought
by any of them against any other of them in respect of (i) any claim among or
between any of them arising under this Agreement, the other Investment
Documents, or any other agreement or agreements between or among any of them at
any time, including any such agreements, whether written or oral, made or
alleged to have been made at any time prior to the Closing Date, and all
agreements made hereafter or otherwise, and (ii) any and all claims arising
under common law or under any statute of any state or the United States of
America, including any thereof in contract, tort, strict liability or otherwise,
whether any such claims be now existing or hereafter arising, now known or
unknown.  The Holders and the Borrowers acknowledge and agree that this waiver
of claims for consequential damages and punitive damages is a material element
of the consideration for this Agreement.

 
59

--------------------------------------------------------------------------------

 
 
SECTION 9.7  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER (OTHER THAN
AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF A JURISDICTION OTHER THAN DELAWARE.
 
SECTION 9.8   Waivers; Amendment.
 
(a)             No failure or delay of a Holder in exercising any power or right
hereunder or under any other Investment Document shall operate as a waiver
thereof nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Holders hereunder and under the
other Investment Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Investment Document or consent to any departure by the
Credit Parties therefrom shall in any event be effective unless the same shall
be permitted by Section 9.8(b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Credit Parties in any case shall entitle the Credit
Parties to any other or further notice or demand in similar or other
circumstances.
 
(b)             Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Holders in accordance with Section 9.16.
 
SECTION 9.9    Interest Rate Limitation.  If at any time the Interest Rate,
together with all fees, charges, and other amounts which are treated under
Applicable Law as interest thereunder (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Holders in accordance with
Applicable Law, the rate of interest payable in respect thereof, together with
all Charges payable in respect thereof shall be limited to the Maximum
Rate.  If, from any circumstance whatsoever, the Holder shall ever receive
anything of value deemed Charges by Applicable Law in excess of the Maximum
Rate, an amount equal to any excessive Charges shall be applied to the reduction
of the principal balance owing under the Notes in the inverse order of maturity
(whether or not then due) or at the option of the Holder be paid over to the
Borrowers, and not to the payment of Charges.  All Charges (including any
amounts or payments deemed to be Charges) paid or agreed to be paid to the
Holder shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full period until payment in full of the
principal balance of the Notes so that the Charges thereof for such full period
will not exceed the Maximum Rate.

 
60

--------------------------------------------------------------------------------

 
 
SECTION 9.10  Entire Agreement.  This Agreement and the other Investment
Documents constitute the entire contract between the parties relative to the
subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Investment Documents.  Nothing in this Agreement or in the other
Investment Documents, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Investment
Documents.
 
SECTION 9.11   WAIVER OF JURY TRIAL. 
 
(a)             EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
(b)             IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH ABOVE IS
NOT ENFORCEABLE, AND EACH PARTY TO SUCH ACTION DOES NOT SUBSEQUENTLY WAIVE IN AN
EFFECTIVE MANNER UNDER APPLICABLE LAW ITS RIGHT TO A TRIAL BY JURY, THE PARTIES
HERETO HEREBY ELECT TO PROCEED AS FOLLOWS:
 
(i)              WITH THE EXCEPTION OF THE ITEMS SPECIFIED IN CLAUSE (b) BELOW,
ANY CONTROVERSY, DISPUTE OR CLAIM (EACH, A “CONTROVERSY”) BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE
RESOLVED BY A REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS
638, ET SEQ. OF THE CALIFORNIA CODE OF CIVIL PROCEDURE (“CCP”), OR THEIR
SUCCESSOR SECTIONS, WHICH SHALL CONSTITUTE THE EXCLUSIVE REMEDY FOR THE
RESOLUTION OF ANY CONTROVERSY, INCLUDING WHETHER THE CONTROVERSY IS SUBJECT TO
THE REFERENCE PROCEEDING.  EXCEPT AS OTHERWISE PROVIDED ABOVE, VENUE FOR THE
REFERENCE PROCEEDING WILL BE IN ANY COURT IN WHICH VENUE IS APPROPRIATE UNDER
APPLICABLE LAW (THE “COURT”).
 
(ii)              THE MATTERS THAT SHALL NOT BE SUBJECT TO A REFERENCE ARE THE
FOLLOWING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF HELP REMEDIES (INCLUDING SET-OFF); (C)
APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES
(INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING
ORDERS OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF
ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN
CLAUSES (A) AND (B) OR TO SEEK OR OPPOSE FROM A COURT OF COMPETENT JURISDICTION
ANY OF THE ITEMS DESCRIBED IN CLAUSES (C) AND (D).  THE EXERCISE OF, OR
OPPOSITION TO, ANY OF THOSE ITEMS DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A
REFERENCE PURSUANT TO THIS AGREEMENT.

 
61

--------------------------------------------------------------------------------

 
 
(iii)            THE REFEREE SHALL BE A RETIRED JUDGE OR JUSTICE SELECTED BY
MUTUAL WRITTEN AGREEMENT OF THE PARTIES.  IF THE PARTIES DO NOT AGREE WITHIN 10
DAYS OF A WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN, UPON REQUEST OF ANY
PARTY, THE REFEREE SHALL BE SELECTED BY THE PRESIDING JUDGE OF THE COURT (OR HIS
OR HER REPRESENTATIVE).  A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON
AN EX PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM
WOULD RESULT IF EX PARTE RELIEF IS NOT GRANTED.
 
(iv)            EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE
SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED
INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE,
AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT WHEN ANY
PARTY SO REQUESTS, A COURT REPORTER WILL BE USED AT ANY HEARING CONDUCTED BEFORE
THE REFEREE, AND THE REFEREE WILL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT.  THE PARTY MAKING SUCH A REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY THE COURT REPORTER.  SUBJECT TO THE REFEREE’S POWER TO AWARD
COSTS TO THE PREVAILING PARTY, THE PARTIES WILL EQUALLY SHARE THE COST OF THE
REFEREE AND THE COURT REPORTER AT TRIAL.
 
(v)             THE REFEREE SHALL BE REQUIRED TO DETERMINE ALL ISSUES IN
ACCORDANCE WITH EXISTING APPLICABLE CASE LAW AND STATUTORY LAW.  THE RULES OF
EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW IN THE COURT WILL BE APPLICABLE TO THE
REFERENCE PROCEEDING.  THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL
AS LEGAL RELIEF, ENTER EQUITABLE ORDERS THAT WILL BE BINDING ON THE PARTIES AND
RULE ON ANY MOTION THAT WOULD BE AUTHORIZED IN A COURT PROCEEDING.  THE REFEREE
SHALL ISSUE A DECISION IN THE FORM OF A REASONED STATEMENT AT THE CLOSE OF THE
REFERENCE PROCEEDING WHICH DISPOSES OF ALL CLAIMS OF THE PARTIES THAT ARE THE
SUBJECT OF THE REFERENCE.   PURSUANT TO CCP SECTION 644, SUCH DECISION SHALL BE
ENTERED BY THE COURT AS A JUDGMENT OR AN ORDER IN THE SAME MANNER AS IF THE
ACTION HAD BEEN TRIED BY THE COURT AND ANY SUCH DECISION WILL BE FINAL, BINDING
AND CONCLUSIVE.  THE PARTIES RESERVE THE RIGHT TO APPEAL FROM THE FINAL JUDGMENT
OR ORDER OR FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE.  THE
PARTIES RESERVE THE RIGHT TO FINDINGS OF FACT, CONCLUSIONS OF LAWS, A WRITTEN
STATEMENT OF DECISION, AND THE RIGHT TO MOVE FOR A NEW TRIAL OR A DIFFERENT
JUDGMENT, WHICH NEW TRIAL, IF GRANTED, IS ALSO TO BE A REFERENCE PROCEEDING
UNDER THIS PROVISION.

 
62

--------------------------------------------------------------------------------

 
 
SECTION 9.12   Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Investment Document should be held
invalid, illegal or unenforceable in any way, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 9.13   Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract and shall become effective as provided in Section 9.3. Delivery
of an executed signature page to this Agreement by facsimile, email in pdf
format or similar electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
 
SECTION 9.14   Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 9.15    Jurisdiction; Consent to Service of Process.
 
(a)             Each of the Credit Parties hereby irrevocably and
unconditionally submits, for itself, its Subsidiaries and its Property, to the
nonexclusive jurisdiction of any court in the County of Los Angeles or Federal
court of the United States of America sitting in the County of Los Angeles, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Investment Documents, or for
recognition or enforcement of any judgment and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in the State of California or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.  Nothing in this Agreement shall
affect any right that the Holders may otherwise have to bring any action or
proceeding relating to this Agreement or the other Investment Documents against
such Credit Party or their properties in the courts of any jurisdiction.

 
63

--------------------------------------------------------------------------------

 
 
(b)             Each of the Credit Parties hereby irrevocably and
unconditionally waives on behalf of itself and its Subsidiaries, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit action or proceeding arising
out of or relating to this Agreement or the other Investment Documents in any
California state or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(c)             Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Applicable Law.
 
SECTION 9.16      Consents and Approvals; Defaults.
 
(a)             Subject to the terms of Section 9.16(c), to the extent that (i)
the terms of this Agreement or any of the other Investment Documents require the
Borrowers to obtain the consent or approval of the Holders, (ii) the Borrowers
seek an amendment to or termination of any of the terms of this Agreement or any
of the Investment Documents, or (iii) the Borrowers seek a waiver of any right
granted to the Holders under this Agreement or any of the Investment Documents,
such consent, approval, action, termination, amendment or waiver shall be made
in writing by the Holders of Notes representing at least a majority of the
aggregate principal amount outstanding under all of the Notes (the “Required
Holders”).
 
(b)             Subject to the terms of Section 9.16(c), to the extent that the
terms of this Agreement or any of the other Investment Documents require or
permit the Holders to take any enforcement action, including but not limited to
declaring a payment default or other Event of Default or accelerating amounts
due under any of the Investment Documents, subject to Section 7.1, each Holder
shall be permitted to make such declaration or acceleration and to exercise all
of its rights and remedies under the Investment Documents individually as to the
obligations of the Borrowers and their respective Subsidiaries to such Holder.
 
(c)             Notwithstanding anything to the contrary contained in Section
9.16(a) or 9.16(b), the Holders shall not, without the prior written consent and
approval of all of the affected Holders, amend, modify, terminate or obtain a
waiver of any provision of this Agreement or any of the Investment Documents,
which will have the effect of (i) reducing the principal amount of any Notes or
of any payment required to be made to the Holders hereunder, or modifying the
terms of a payment or prepayment thereof; (ii) reducing the Interest Rate, or
extend the time for payment of interest under any Notes; or (iii) releasing any
Credit Party or other obligor from any obligation under this Agreement or any of
the other Investment Documents.
 
(d)             Each Holder agrees that, for the benefit of the other Holders,
any proceeds received upon enforcement by such Holder of its rights and remedies
under this Agreement, will be divided pro rata among all Holders.

 
64

--------------------------------------------------------------------------------

 
 
SECTION 9.17   Relationship of the Parties; Advice of Counsel. This Agreement
provides for the making of an investment by the Holders, in its capacity as a
lender, in the Borrowers, in their capacity as borrowers, and for the payment of
interest and repayment of principal by the Borrowers to the Holders.  The
provisions herein for compliance with financial covenants, if any, and delivery
of financial statements are intended solely for the benefit of the Holders to
protect their interests as lenders in assuring payments of interest and
repayment of principal, and nothing contained in this Agreement shall be
construed as permitting or obligating the Holders to act as a financial or
business advisor or consultant to the Borrowers as permitting or obligating the
Holders to control the Borrowers or to conduct the Borrowers’ operations, as
creating any fiduciary obligation on the part of the Holders to the Borrowers,
or as creating any joint venture, agency or other relationship between the
parties other than as explicitly and specifically stated in this Agreement.  The
Holders are not (and shall not be construed as) a partner, joint venturer,
alter-ego, manager, controlling person, operator or other business participant
of any kind of the Borrowers; the Holders nor the Borrowers intend that the
Holders assume such status, and, accordingly, the Holders shall not be deemed
responsible for (or a participant in) any acts or omissions of the Credit
Parties.  Each of the Holders and the Borrowers represent and warrant to the
other that it has had the advice of experienced counsel of its own choosing in
connection with the negotiation and execution of this Agreement and with respect
to all matters contained herein.
 
SECTION 9.18   Confidentiality  Each of the Holders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its and its Affiliates’ directors, officers, employees,
investors and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent  required by Applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any permitted transferee of any of its
rights or obligations under this Agreement, or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrowers or any of their
respective Subsidiaries; (g) with the consent of the applicable Borrower; or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Holder on a
non-confidential basis from a source other than the Borrowers provided that such
source is not bound by a confidentiality agreement.  For the purposes of this
Section, “Information” means all information received from a Borrower or any of
its Subsidiaries relating to such Borrower or any of its Subsidiaries or their
business, other than any such information that is available to any Holder on a
non-confidential basis prior to disclosure by such Borrower or any of its
Subsidiaries; provided that, in the case of information received from such
Borrower or any Subsidiary after the date hereof, such information is clearly
identified (in a reasonable manner) at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding the foregoing, each
Holder may (i) disclose a general description of transactions arising under the
Investment Documents and the Acquisition Documents for advertising, marketing or
other similar purposes, and (ii) use the name of the Credit Parties and their
respective logos and other trademarks or other indicia germane to such Person in
connection with such Holder’s advertising, marketing or other similar purposes
and may identify the Borrowers as portfolio companies of Holder.

 
65

--------------------------------------------------------------------------------

 
 
SECTION 9.19     Transfer of Notes.
 
(a)             Upon surrender of any Note for transfer or for exchange to the
Borrowers at its principal office, the Borrowers at their expense will execute
and deliver in exchange therefor a new Note or Notes, as the case may be, of the
same type in denominations of at least $50,000 (except a Note may be issued in a
lesser principal amount if the unpaid principal amount of the surrendered Note
is not evenly divisible by, or is less than, $50,000), as requested by the
holder or transferee, which aggregate the unpaid principal amount of such Note,
dated so that there will be no loss of interest on such surrendered Note and
otherwise of like tenor.
 
(b)             Upon receipt of evidence reasonably satisfactory to the
Borrowers of the loss, theft, destruction or mutilation of any Note and, in the
case of any such loss, theft or destruction of any Note, upon delivery of an
indemnity bond in such reasonable amount as the Borrowers may determine (or an
unsecured indemnity agreement from the Holder reasonably satisfactory to the
Borrowers), or, in the case of any such mutilation, upon the surrender of such
Note for cancellation to the Borrowers at its principal office, the Borrowers at
their expense will execute and deliver, in lieu thereof, a new Note of the same
class and of like tenor, dated so that there will be no loss of interest on (and
registered in the name of the holder of) such lost, stolen, destroyed or
mutilated Note.  Any Note in lieu of which any such new Note has been so
executed and delivered by the Borrowers shall be deemed to be not outstanding
for any purpose of this Agreement.
 
SECTION 9.20     Schedules.  No disclosure in the Schedules referred to in this
Agreement relating to any possible breach or violation of any agreement, law or
regulation shall be construed as an admission or indication that any such breach
or violation exists or has actually occurred.  The Schedules and the information
and disclosures contained therein are intended only to qualify and limit the
representations and warranties of the Borrowers contained in this Agreement and
shall not be deemed to expand in any way the scope or effect of any such
representations and warranties.  Where the terms of an agreement or other
disclosure item have been summarized or described in the Schedules, such summary
or description does not purport to be a complete statement of the material terms
of such agreement or other item; provided, however, that in no event shall such
summary or description be misleading or contradict the terms of such agreement
or other item in any material respect.  Notwithstanding anything to the contrary
contained in the Schedules or in the Agreement, each exception disclosed in one
Schedule shall be deemed disclosed in each other Schedule provided it is readily
apparent on its face that the matter is responsive to the representation to
which such other Schedule relates.
 
*                                    *                             *
 
{Signatures on following page}

 
66

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWERS:
RADIANT LOGISTICS, INC.
     
By:  
/s/ Bohn H. Crain
   
Name:
   
Title:
     
RADIANT GLOBAL LOGISTICS, INC.
     
By:
/s/ Bohn H. Crain
   
Name:
   
Title:
     
RADIANT LOGISTICS PARTNERS, LLC
     
By:
/s/ Bohn H. Crain
   
Name:
   
Title:
     
RADIANT CUSTOMS SERVICES, INC.
     
By:
/s/ Bohn H. Crain
   
Name:
   
Title:
     
RADIANT TRANSPORTATION SERVICES, INC.
     
By:
/s/ Bohn H. Crain
   
Name:
   
Title:


 
67

--------------------------------------------------------------------------------

 



 
ADCOM EXPRESS, INC.
     
By:
/s/ Bohn H. Crain
   
Name:
   
Title:
     
DBA DISTRIBUTION SERVICES, INC.
     
By:
/s/ Bohn H. Crain
   
Name:
   
Title:
   
CALTIUS:
CALTIUS PARTNERS IV, LP
 
By:  CP IV, LP, its general partner
     
By:
/s/ Gregory J. Howorth
   
Name:
   
Title:
   
:
CALTIUS PARTNERS EXECUTIVE IV, LP
 
By:  CP IV, LP, its general partner
     
By:
/s/ Gregory J. Howorth
   
Name:
   
Title:


 
68

--------------------------------------------------------------------------------

 

EXHIBIT A


COMPLIANCE CERTIFICATE
FOR PERIOD ENDING
 
[__________________]
("Reporting Period")


Caltius Partners IV, LP
 
11766 Wilshire Blvd., Suite 850
 
Los Angeles, CA  90025
 
Attention: Gavin Bates
 
Facsimile: (310) 996-9577
Date:  __________________



Ladies and Gentlemen:


This Compliance Certificate is being delivered pursuant to the Investment
Agreement dated as of December 1, 2011 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Investment Agreement”)
among Radiant Logistics, Inc., a Delaware corporation (the “Parent”), Radiant
Global Logistics, Inc., a Washington corporation and formerly known as Airgroup
Corporation, Radiant Logistics Partners, LLC, a Delaware limited liability
company, Radiant Customs Services, Inc., a Washington corporation, Radiant
Transportation Services, Inc., a Delaware corporation and formerly known as
Radiant Logistics Global Services, Inc., Adcom Express, Inc., a Minnesota
corporation, DBA Distribution Services, Inc., a New Jersey corporation
(collectively with the Parent, the “Borrowers”), Caltius Partners IV, LP, a
Delaware limited partnership and Caltius Partners Executive IV, LP, a Delaware
limited partnership (together “Caltius”).  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Investment Agreement.
 
Pursuant to Section 5.4 of the Investment Agreement, the undersigned hereby
certifies that:
 
1.           The financial statements delivered with this certificate in
accordance with Section  5.4 of the Investment Agreement are correct and
complete and fairly present in accordance with GAAP the financial position and
the results of operations of the Parent and its Subsidiaries as of the dates of
and for the periods covered by such financial statements (subject, in the case
of interim financial statements, to normal year-end adjustments and the absence
of footnote disclosure);


2.           To the best of the undersigned's knowledge, after a review of the
activities of Borrowers during the Reporting Period, the Borrowers are in
compliance with all requirements, conditions, and covenants set forth in the
Investment Agreement and no Default or Event of Default thereunder exists. If
any Borrower is not in compliance, specify the nature of the Default below:
 
3.           As of the last day of the Reporting Period, to the best of the
undersigned's knowledge, the computations below were true and correct:

 
 

--------------------------------------------------------------------------------

 

Covenant 5.11(a)
 
Funded Leverage Ratio
 
for the [___] months ending [__________]


Funded Indebtedness
     
Gross Revolving Credit Balance
  $
___________
 
Less: Outstanding checks not yet presented to bank
  $
___________
 
Net Revolving Credit Balance
  $
___________
           
Plus: Letters of Credit
  $
___________
 
Plus: Payable to Adcom Shareholders
  $
___________
 
Plus: Payable to DBA shareholders
  $
___________
 
Less: Payable to DBA shareholders in stock
       
Plus: Payable to Isla shareholders
  $
___________
 
Less: Payable to Isla shareholders in stock
       
Plus: Payable to Team Air
  $
___________
 
Plus: Other DBA Notes Payable
  $
___________
 
Plus: Capitalized Leases
  $
___________
 
Plus: Payable to Caltius
  $
___________
 
Plus: Any other Indebtedness (describe)
  $
___________
 
Total Funded Indebtedness:
  $
___________
           
EBITDA
       
Actual Trailing 12 Month (“TTM”) EBITDA (reference Schedule 1.1b in calculating
TTM EBITDA during first year)
  $
___________
 
Plus: TTM EBITDA from acquisitions made in the last twelve months (not already
included in the reported figures above)
  $
___________
 
Less: TTM EBITDA attributable to operations discontinued in the last twelve
months (to the extent included in the figures above)
  $
___________
 
Total EBITDA:
  $
___________
 
Funded Indebtedness to EBITDA Ratio
   
___________
 
Funded Indebtedness to EBITDA Covenant
   
___________
           
In Compliance
 
Yes / No
 


 
 

--------------------------------------------------------------------------------

 


Covenant 5.11(b)
 
Senior Funded Leverage Ratio
 
for the [___] months ending [__________]


Funded Indebtedness
     
Gross Revolving Credit Balance
  $
___________
 
Less: Outstanding checks not yet presented to bank
  $
___________
 
Net Revolving Credit Balance
  $
___________
           
Plus: Letters of Credit
  $
___________
 
Plus: Payable to Caltius
       
Plus: Any other Senior Debt (describe)
  $
___________
 
Total Senior Indebtedness:
  $
___________
           
EBITDA
       
Actual Trailing 12 Month (“TTM”) EBITDA (reference Schedule 1.1b in calculating
TTM EBITDA during first year)
  $
___________
 
Plus: TTM EBITDA from acquisitions made in the last twelve months (not already
included in the reported figures above)
  $
___________
 
Less: TTM EBITDA attributable to operations discontinued in the last twelve
months (to the extent included in the figures above)
  $
___________
 
Total EBITDA:
  $
___________
 
Senior Debt to EBITDA Ratio
   
___________
 
Senior Debt to EBITDA Covenant
   
___________
           
In Compliance
 
Yes / No
 


 
 

--------------------------------------------------------------------------------

 

Covenant 5.11(c)


Fixed Charges Ratio


for the [___] months ending [__________]


Numerator
     
Actual EBITDA
  $
___________
 
Minus:  Restricted Payments
  $
___________
 
Minus:  Capital Expenditures
  $
___________
 
Minus:  Cash Taxes
  $
___________
 
Subtotal (A):
  $
___________
           
Fixed Charges
       
Interest Expense (not including PIK interest, amortization of original issue
discount or amortization of debt issuance costs)
  $
___________
 
Plus: Scheduled principal payments with respect to Funded Indebtedness
  $
___________
 
Total Fixed Charges (B):
  $
___________
 
Fixed Charges Ratio (A / B)
   
___________
 
Fixed Charge Covenant
   
___________
 
In Compliance
 
Yes / No
 



[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.


RADIANT LOGISTICS, INC.
 
By:
       
Name:  
       
Title:
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 